 


109 HR 5100 IH: Great Lakes Fish and Wildlife Restoration Act of 2006
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5100 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Ehlers (for himself, Mr. Emanuel, Mr. Reynolds, Mr. Kirk, Mr. Dingell, Mr. Hoekstra, Mr. Bishop of New York, Ms. McCollum of Minnesota, Mr. Ryan of Ohio, Mr. English of Pennsylvania, Mr. Kind, Mr. Kildee, Ms. Bean, Mr. Higgins, Ms. Slaughter, Mr. Stupak, Ms. Schakowsky, Mr. Evans, Mr. Levin, Mr. Brown of Ohio, Mr. Gutierrez, Ms. Kaptur, Mr. Strickland, Mr. Lipinski, Ms. Moore of Wisconsin, Mr. LaTourette, Mr. Upton, Mr. McCotter, and Mr. Camp) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Resources, Science, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a collaborative program to protect the Great Lakes, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Great Lakes Collaboration Implementation Act.  
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Title I—Invasive Species Prevention 
Subtitle A—National Aquatic Invasive Species 
Sec. 101. Short title. 
Sec. 102. Findings. 
Sec. 103. Definitions. 
Chapter 1—Prevention of Introduction of Aquatic Invasive Species Into Waters of the United States by Vessels 
Sec. 104. Vessel pathway requirements. 
Sec. 105. Requirements for new vessels. 
Sec. 106. Great Lakes program. 
Sec. 107. Authority of Secretary; regulations. 
Sec. 108. Sanctions. 
Sec. 109. Program coordination. 
Sec. 110. Vessel safety. 
Sec. 111. Relationship to other law. 
Sec. 112. Armed services whole vessel management program. 
Sec. 113. Conforming amendments. 
Chapter 2—Prevention of the introduction of aquatic invasive species by other pathways 
Sec. 114. Priority pathway management program. 
Sec. 115. Screening process for planned importations of live aquatic organisms.  
Chapter 3—Early Detection; Rapid Response; Control and Outreach 
Sec. 116. Early detection. 
Sec. 117. Rapid response. 
Sec. 118. Dispersal barriers. 
Sec. 119. Environmental soundness. 
Sec. 120. Information, education, and outreach. 
Chapter 4—Coordination 
Sec. 121. Program coordination. 
Sec. 122. International coordination. 
Chapter 5—Authorization of Appropriations 
Sec. 123. Authorization of appropriations. 
Chapter 6—Conforming Amendments 
Sec. 124. Conforming amendments. 
Subtitle B—Aquatic Invasive Species Research 
Sec. 141. Short title. 
Sec. 142. Findings. 
Sec. 143. Definitions. 
Sec. 144. Coordination and implementation. 
Sec. 145. Ecological and pathway research. 
Sec. 146. Analysis. 
Sec. 147. Dissemination. 
Sec. 148. Technology development, demonstration, and verification. 
Sec. 149. Research to support the setting and implementation of ship pathway standards. 
Sec. 150. Research in systematics and taxonomy. 
Sec. 151. State programs. 
Subtitle C—Invasive Species Council 
Sec. 161. Short title. 
Sec. 162. Statement of policy regarding Federal duties. 
Sec. 163. National Invasive Species Council. 
Sec. 164. Duties. 
Sec. 165. National Invasive Species Management Plan. 
Sec. 166. Invasive Species Advisory Committee. 
Sec. 167. Budget crosscut. 
Sec. 168. Definitions. 
Sec. 169. Existing Executive Order. 
Sec. 170. Authorization of appropriations. 
Title II—Habitat and Species 
Sec. 201. Definitions. 
Sec. 202. Identification, review, and implementation of proposals. 
Sec. 203. Goals of United States Fish and Wildlife Service programs related to Great Lakes fish and wildlife resources. 
Sec. 204. Establishment of offices. 
Sec. 205. Reports. 
Sec. 206. Authorization of appropriations. 
Title III—Coastal Health 
Sec. 301. Technical assistance. 
Sec. 302. Sewer overflow control grants. 
Sec. 303. Water pollution control revolving loan funds. 
Sec. 304. Allotment of funds. 
Sec. 305. Authorization of appropriations. 
Title IV—Areas of Concern 
Sec. 401. Great Lakes. 
Title V—Clean Water Authority 
Sec. 501. Definition of waters of the United States. 
Sec. 502. Conforming amendments. 
Title VI—Toxic Substances 
Sec. 601. Mercury reduction grants. 
Title VII—Indicators and Information 
Subtitle A—Research program 
Sec. 701. Research reauthorizations. 
Sec. 702. Great Lakes Science Center. 
Sec. 703. Great Lakes Environmental Research Laboratory. 
Subtitle B—Ocean and coastal observation system 
Sec. 711. Definitions. 
Sec. 712. Integrated ocean and coastal observing system. 
Sec. 713. Research, development, and education. 
Sec. 714. Interagency financing. 
Sec. 715. Application with Outer Continental Shelf Lands Act. 
Sec. 716. Authorization of appropriations. 
Sec. 717. Reporting requirement. 
Subtitle C—Great lakes water quality indicators and monitoring 
Sec. 721. Great Lakes water quality indicators and monitoring. 
Title VIII—Sustainable Development 
Sec. 801. Waterfront restoration and remediation projects. 
Sec. 802. Authority of Secretary to restore and remediate waterfront and related areas. 
Sec. 803. Authorization of appropriations. 
Title IX—Coordination and Oversight 
Sec. 901. Definitions. 
Sec. 902. Great Lakes Interagency Task Force. 
Sec. 903. Executive Committee. 
Sec. 904. Great Lakes Regional Collaboration.   
2.FindingsCongress finds that— 
(1)the Great Lakes, with about 20 percent of the Earth’s fresh surface water, is a treasure of global significance, supporting drinking water for millions of people, providing for commerce, and recreation for people from across the Nation and around the world;  
(2)renewed efforts and investments are critical to aid in fulfilling the goals and objectives of the Great Lakes Water Quality Agreement between the United States and Canada;  
(3)in a report issued in December 2005, a group of leading scientists from top institutions in the Great Lakes area found that— 
(A)the Great Lakes are on the brink of an ecologic catastrophe;  
(B)the primary stressors straining the health of the Great Lakes are— 
(i)toxic chemicals;  
(ii)overloading of human waste and urban and agricultural runoff;  
(iii)physical changes to the shorelines and wetlands;  
(iv)invasive plant and animal species;  
(v)changes in water patterns; and  
(vi)overfishing;  
(C)the deterioration of the Great Lakes ecosystem is accelerating dramatically; and  
(D)if the pattern of deterioration is not reversed immediately, the damage could be irreparable;  
(4)as a result of the stressors described in paragraph (3)(B)— 
(A)over 1,800 beaches were closed in 2003;  
(B)Lake Erie has developed a 6,300 square mile dead zone that forms every summer;  
(C)the zebra mussels, an aquatic invasive species, cause $500,000,000 per year in economic and environmental damage in the Great Lakes;  
(D)there is no appreciable natural reproduction of lake trout in the lower 4 Great Lakes; and  
(E)wildlife habitats have been destroyed, which has diminished fishing, hunting, and other outdoor recreation opportunities in the Great Lakes;  
(5)because of the patchwork approach to fixing the problems facing the Great Lakes, the problems have not only persisted in, but have also gotten worse in some areas of, the Great Lakes;  
(6)rather than dealing with 1 problem or location of the Great Lakes at a time, a comprehensive restoration of the system is needed to prevent the Great Lakes from collapsing;  
(7)in December 2004, work began on the Great Lakes Regional Collaboration, a unique partnership that was— 
(A)formed for the purpose of developing a strategic action plan for Great Lakes restoration; and  
(B)composed of— 
(i)key members from the Federal Government, State and local governments, and Indian tribes; and  
(ii)other stakeholders;  
(8)over 1,500 people throughout the Great Lakes region participated in this collaborative process, with participants working on 1 or more of the 8 strategy teams that focused on different issues affecting the Great Lakes basin;  
(9)the recommendations of the Great Lakes Regional Collaboration, which was released on December 12, 2005, identify actions to address the issues affecting the Great Lake basin on the Federal, State, local, and tribal level; and  
(10)comprehensive restoration must be adaptive, and ongoing efforts are needed continually to implement the recommendations of the Great Lakes Regional Collaboration relating to buffers, river restoration, wetlands, emerging toxic pollutants, and other issues affecting the Great Lakes basin.  
IInvasive Species Prevention 
ANational Aquatic Invasive Species 
101.Short titleThis subtitle may be cited as the National Aquatic Invasive Species Act of 2006.  
102.FindingsCongress finds that— 
(1)aquatic invasive species are second only to habitat destruction as a cause of permanent losses in biological diversity of aquatic ecosystems of the United States;  
(2)aquatic invasive species continue to be introduced into water of the United States at an unacceptable rate;  
(3)aquatic invasive species damage infrastructure, disrupt commerce, outcompete native species, reduce biodiversity, and threaten human health;  
(4)the direct and indirect costs of aquatic invasive species to the economy of the United States amount to billions of dollars per year;  
(5)in the Great Lakes region, approximately $3,000,000,000 has been spent in the past 10 years to mitigate the damage caused by a single invasive species, the zebra mussel;  
(6)wetlands suffer compound impacts from— 
(A)terrestrial infestations (such as Nutria);  
(B)aquatic infestations (such as Hydrilla); and  
(C)riparian infestations (such as Purple Loosestrife);  
(7)prevention of aquatic invasive species is the most environmentally sound and cost-effective management approach because once established, aquatic invasive species are costly, and sometimes impossible to control;  
(8)to be effective, the prevention, early detection, and control of and rapid response to aquatic invasive species should be coordinated regionally, nationally, and internationally;  
(9)pathway management is the most promising approach to reducing unplanned introductions of aquatic invasive species;  
(10)consistent national screening criteria are needed to evaluate the potential risk of nonindigenous aquatic species;  
(11)States and regions have unique vulnerabilities with respect to aquatic invasive species and unique means for addressing aquatic invasive species;  
(12)a comprehensive research program which monitors pathways and ecosystems to detect the establishment and track the spread of invasive species, develop and demonstrate effective management and control methods, and monitor success of prevention and control efforts, is essential to accurate identification and management of high risk pathways; and  
(13)it is in the interest of the United States to understake a comprehensive and thorough program to research, prevent, manage, and control introductions of aquatic species that may become invasive and to coordinate that program to the extent possible with neighboring nations and efforts globally.  
103.DefinitionsSection 1003 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read as follows: 
 
1003.DefinitionsIn this Act, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  
(2)Aquatic ecosystems in the United StatesThe term aquatic ecosystems in the United States means freshwater, marine, and estuarine environments (including inland waters and wetlands), located in waters of the United States.  
(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works.  
(4)Ballast waterThe term ballast water means any water (with its suspended matter) used to maintain the trim and stability of a vessel.  
(5)Coastal voyageThe term coastal voyage means a voyage conducted entirely within the exclusive economic zone.  
(6)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.  
(7)Environmentally soundThe term environmentally sound, when used in reference to any activity, refers to an activity that prevents or reduces introductions, or controls infestations, of aquatic invasive species in a manner that minimizes adverse effects on— 
(A)the structure and function of an ecosystem; and  
(B)nontarget organisms and ecosystems.  
(8)Exclusive economic zoneThe term exclusive economic zone means the area comprised of— 
(A)the Exclusive Economic Zone of the United States established by Proclamation Number 5030, dated March 10, 1983; and  
(B)the equivalent zones of Canada and Mexico.  
(9)Great LakeThe term Great Lake means— 
(A)Lake Erie;  
(B)Lake Huron (including Lake Saint Clair);  
(C)Lake Michigan;  
(D)Lake Ontario;  
(E)Lake Superior;  
(F)the connecting channels of those Lakes, including— 
(i)the Saint Mary’s River;  
(ii)the Saint Clair River;  
(iii)the Detroit River;  
(iv)the Niagara River; and  
(v)the Saint Lawrence River to the Canadian border; and  
(G)any other body of water located within the drainage basin of a Lake, River, or connecting channel described in any of subparagraphs (A) through (F).  
(10)Great Lakes regionThe term Great Lakes region means the region comprised of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin.  
(11)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).  
(12)Interbasin waterwayThe term interbasin waterway means a waterway that connects 2 distinct water basins.  
(13)International Joint CommissionThe term International Joint Commission means the commission established by article VII of the Treaty relating to boundary waters and questions arising along the boundary between the United States and Canada, signed at Washington on January 11, 1909 (36 Stat. 2448).  
(14)IntroductionThe term introduction means the transfer of an organism to an ecosystem outside the historic range of the species of which the organism is a member.  
(15)InvasionThe term invasion means an infestation of an aquatic invasive species.  
(16)Invasive SpeciesThe term invasive species means a nonindigenous species the introduction of which into an ecosystem may cause harm to the economy, environment, human health, recreation, or public welfare.  
(17)Invasive Species CouncilThe term Invasive Species Council means the interagency council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note).  
(18)Nonindigenous speciesThe term nonindigenous species means any species in an ecosystem beyond its historic range.  
(19)Species in tradeThe term species in trade means a species that has a documented history of being commercially imported into the United States in the period beginning on January 1, 1990, and ending on January 1, 2002.  
(20)Organism transferThe term organism transfer means the movement of an organism of any species from one ecosystem to another ecosystem outside the historic range of the species.  
(21)PathwayThe term pathway means one or more vectors by which an invasive species is transferred from one ecosystem to another.  
(22)Planned importationThe term planned importation means the purposeful movement of one or more nonindigenous organisms for use in the territorial limits of the United States.  
(23)Regional panelThe term regional panel means a panel convened in accordance with section 1203.  
(24)SecretaryThe term Secretary means the Secretary of Homeland Security.  
(25)SpeciesThe term species means any fundamental category of taxonomic classification, or any viable biological material, ranking below a genus or subgenus.  
(26)Task ForceThe term Task Force means the Aquatic Invasive Species Task Force established by section 1201(a).  
(27)Territorial seaThe term territorial sea means the belt of the sea measured from the baseline of the United States determined in accordance with international law, as set forth in Presidential Proclamation Number 5928, dated December 27, 1988.  
(28)TreatmentThe term treatment means a mechanical, physical, chemical, biological, or other process or method of killing, removing, or rendering inviable, organisms.  
(29)Type approvalThe term type approval means an approval procedure under which a type of system is initially certified as meeting a standard established by law (including a regulation) for a particular application if operated correctly.  
(30)Under SecretaryThe term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere.  
(31)Undesirable impactThe term undesirable impact means economic, human health, aesthetic, or environmental degradation that is not necessary for, and is not clearly outweighed by, public health, environmental, or welfare benefits.  
(32)Waters of the United States 
(A)In generalThe term waters of the United States means the navigable waters and territorial sea of the United States.  
(B)InclusionThe term waters of the United States includes the Great Lakes. .  
1Prevention of Introduction of Aquatic Invasive Species Into Waters of the United States by Vessels 
104.Vessel pathway requirements 
(a)Requirements for vessels operating in waters of the United StatesSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is amended by striking subsection (a) and inserting the following: 
 
(a)Requirements for all vessels operating in waters of the United States 
(1)Invasive Species management plan 
(A)In generalEffective beginning on the date that is 180 days after the issuance of guidelines pursuant to subparagraph (D) and the promulgation of guidelines or regulations under this section, each vessel that is equipped with ballast, and other towed vessels and structures, operating in waters of the United States shall have in effect, and have available for inspection, an aquatic invasive species management plan that prescribes safe and effective means by which the master of the vessel shall minimize introductions and transfers of invasive species by any part of the vessel, pursuant to the guidelines or regulations applicable to that vessel.  
(B)SpecificityThe management plan shall be specific to the vessel (or group of vessels with characteristics similar to that of the vessel, as determined by the Secretary).  
(C)RequirementsThe management plan shall include, at a minimum, such information as is requested by the Secretary pursuant to subparagraph (D), including— 
(i)operational requirements to safely and effectively comply with the ballast water management requirements under paragraph (4);  
(ii)operational requirements to safely and effectively carry out any actions consistent with rapid response action required by States and approved by the Secretary under section 1211;  
(iii)other requirements specified in guidelines adopted by the International Maritime Organization;  
(iv)a description of all reporting requirements and a copy of each form necessary to meet those requirements;  
(v)the position of the officer responsible for implementation of ballast water management and reporting procedures on board;  
(vi)documents relevant to any ballast water management equipment or procedures;  
(vii)a description of the location of access points for sampling ballast or sediments pursuant to paragraph (3)(B)(vi);  
(viii)a description of requirements relating to compliance with any approved rapid response strategy relevant to the voyage of the vessel;  
(ix)a contingency strategy applicable under subsection (k), if appropriate; and  
(x)such requirements described in subsection (e) as are applicable to the vessel.  
(D)GuidelinesNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall issue final guidelines for the development of invasive species management plans, including guidelines that— 
(i)identify types of vessels for which plans are required;  
(ii)establish processes for updating and revising the plans; and  
(iii)establish criteria for compliance with this subsection.  
(2)RecordsThe master of a vessel shall— 
(A)maintain records of all ballast operations, for such period of time and including such information as the Secretary may specify;  
(B)permit inspection of the records by representatives of the Secretary and of the State in which the vessel has entered a port; and  
(C)transmit records to the National Ballast Information Clearinghouse established under section 1102(f).  
(3)Best management practices 
(A)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall issue guidelines on best management practices to eliminate or minimize and monitor organism transfer by vessels.  
(B)Practices to be includedThe best management practices shall include, but not be limited to— 
(i)sediment management in transoceanic vessels;  
(ii)minimization of ballast water uptake in areas where there is a greater risk of harmful organisms entering ballast tanks (such as areas with toxic algal blooms or known outbreaks of aquatic invasive species);  
(iii)avoidance of unnecessary discharge of ballast water in a port that was taken up in another port;  
(iv)to the maximum extent practicable, collection and the proper disposal of debris from the cleaning of the hull;  
(v)proper use of antifouling coating; and  
(vi)provision of access points in ballast piping for sampling of ballast intake and discharge.  
(4)Ballast water management 
(A)In generalEach vessel equipped with a ballast water tank that enters a United States port, except for a vessel subject to subparagraph (B) and subsection (c), shall comply with the standards described in paragraphs (1) and (2) of subsection (b) and the regulations promulgated under subsection (e) relating to ballast water management.  
(B)Exceptions 
(i)Vessels operating entirely within the exclusive economic zoneA vessel equipped with a ballast water tank that operates entirely within the exclusive economic zone shall not be required to comply with the standard described in subsection (b)(1).  
(ii)Vessels that operate exclusively in an enclosed aquatic ecosystem 
(I)In generalA vessel equipped with ballast tanks and that operates exclusively in the upper 4 Great Lakes, or in another enclosed aquatic ecosystem in which the potential for movement of organisms by natural and anthropogenic means is not significantly altered by the movement of the vessel, is not required to comply with the standards described in paragraphs (1) and (2) of subsection (b).  
(II)Additional enclosed aquatic ecosystemsThe Administrator and Under Secretary, in consultation with regional panels of the Task Force, may determine the other enclosed aquatic ecosystems that are covered by subclause (I). .  
(b)Ballast water management standards and certification proceduresSection 1101 of the Nonindigenous Aquatic Nuisance Species Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended— 
(1)by striking subsections (b) through (f) and subsection (h); and  
(2)by inserting after subsection (a) the following: 
 
(b)Ballast water management standards and certification procedures 
(1)Interim standards 
(A)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary, with the concurrence of the Administrator and in consultation with the Task Force, shall promulgate final regulations establishing interim standards indicating acceptable— 
(i)operational performance for ballast water exchange (including contingency procedures in instances in which a safety exemption is used pursuant to subsection (k)); and  
(ii)biological effectiveness of ballast water treatment systems (including onshore facilities and facilities on board vessels).  
(B)Requirements 
(i)Ballast water exchangeThe interim standard for ballast water exchange described in subparagraph (A) shall require— 
(I)at least 1 empty-and-refill cycle on the high sea or in an alternative exchange area designated by the Secretary, of each ballast tank that contains ballast water to be discharged into waters of the United States;  
(II)in a case in which the master of a vessel determines that compliance with subclause (I) is impracticable, a sufficient number of flow-through exchanges of ballast water, on the high sea or in an alternative exchange area designated by the Secretary, to achieve replacement of at least 95 percent of ballast water in ballast tanks of the vessel, as determined by a certification dye study conducted or model developed in accordance with protocols developed under paragraph (3)(B)(i) and recorded in the management plan of a vessel pursuant to subsection (a)(1)(C)(i); and  
(III)an approved contingency procedure using best practicable technology or practices in instances in which a ballast water exchange is not undertaken pursuant to subsection (k).  
(ii)Ballast system design and water treatment systemsThe interim standard for a ballast water system design and treatment system described in subparagraph (A) shall require that at least 95 percent of the live aquatic vertebrates, invertebrates, phytoplankton, and macroalgae, respectively, in ballast water taken in by a vessel or class of vessels be killed or removed from ballast discharge as determined by the qualified type approval process promulgated under paragraph (3)(B)(ii).  
(iii)Criteria; period of effectivenessThe interim standards described in clauses (i) and (ii) shall— 
(I)meet occupational safety and environmental soundness criteria described in paragraph (7); and  
(II)cease to apply on the effective date of final standards developed pursuant to paragraph (2).  
(2)Final standards 
(A)In generalNot later than 4 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Administrator, in consultation with the Task Force and with the concurrence of the Secretary, shall promulgate final standards for ballast water discharge and other vessel operations determined to pose a significant risk to the environment through the introduction of nonindigenous species.  
(B)RequirementsThe final standards shall— 
(i)result from application of the best available technology for— 
(I)the applicable category or class of vessels; and  
(II)the new source or existing source status;  
(ii)have the goal of eliminating the risk of introduction into waters of the United States by vessels of nonindigenous species, including plant, animal, and human pathogens;  
(iii)consider findings of scientific and policy research; and  
(iv)be measurable.  
(3)Certification of treatments or practices; enforcement 
(A)In generalNot later than the date on which interim standards are promulgated under paragraph (1) and final standards are promulgated under paragraph (2), the Secretary shall, with the concurrence of the Administrator, promulgate regulations for— 
(i)the certification of treatments or practices that comply with the standards; and  
(ii)ongoing enforcement of the use of the treatments or practices.  
(B)Certification under interim standardsThe certification of treatments and practices in compliance with the interim standard promulgated pursuant to paragraph (1) shall be based on a qualified type approval process, including— 
(i)protocol for ballast water exchange involving dye studies or models detailing flow dynamics of vessels described in paragraph (1)(B)(i)(II); and  
(ii)protocol for qualified type approval of ballast water treatment systems for the interim standard described in paragraph (1) that— 
(I)is capable of determining the extent to which a ballast water treatment system complies with applicable standards, including limitations on that compliance caused by— 
(aa)biological, chemical, or physical conditions of water taken into ballast; and  
(bb)conditions encountered during a voyage;  
(II)is capable of determining the extent to which a ballast water treatment system— 
(aa)is environmentally sound, based on criteria promulgated by the Administrator under paragraph (7)(A); and  
(bb)is safe for vessel and crew;  
(III)may be used in estimating the expected useful life of the ballast water treatment system, as determined on the basis of voyage patterns and normal use conditions;  
(IV)includes a shipboard testing component, and may include a shore-based testing component;  
(V)provides for appropriate monitoring; and  
(VI)is cost effective.  
(C)Certification under final standardsThe certification of treatments in compliance with the final standards issued pursuant to paragraph (2) shall— 
(i)apply to all methods of ballast water management and system design, including— 
(I)ballast water exchange;  
(II)ballast water treatment systems; and  
(III)other vessel operations determined to pose a significant risk to the environment through the introduction of nonindigenous organisms;  
(ii)be reviewed and, as appropriate, revised not less often than every 3 years pursuant to subsection (f)(1);  
(iii)meet occupational safety and environmental soundness criteria described in paragraph (7); and  
(iv)apply beginning not later than October 1, 2011.  
(4)Experimental approval for ballast water treatment 
(A)In generalSubject to subparagraph (B), if, before the date on which the Secretary promulgates interim ballast water management standards under paragraph (1), an owner or operator of a vessel seeks to conduct a treatment of ballast water— 
(i)the owner or operator shall apply to the Secretary for experimental approval of the treatment; and  
(ii)the Secretary shall approve the treatment if— 
(I)the owner or operator provides to the Secretary independently peer-reviewed, pilot-scale information relating to the effectiveness and environmental soundness of the treatment;  
(II)the Secretary and the Administrator, in consultation with the Task Force (including relevant regional panels, and the Prevention Committee, of the Task Force), determine that the technology to be used for the treatment has significant potential to kill or remove at least 95 percent of the live aquatic vertebrates, invertebrates, phytoplankton, and macro algae, respectively, in ballast water taken in by the class of vessel for which the treatment is sought to be conducted; and  
(III)the Administrator determines that the treatment meets environmental regulations.  
(B)Limitations 
(i)Period of testingTesting of the treatment system approved under this section may cease prior to the termination of the approval period described in clause (ii).  
(ii)Period of approvalApproval under subparagraph (A) shall be granted for— 
(I)a period of 10 years or the expected useful life of the treatment system, whichever is earlier; or  
(II)until such time as the Secretary or Administrator (as appropriate) determine that (based on available information, including information developed pursuant to clause (iii)) there exists a serious deficiency in performance or environmental soundness of the system relative to anticipated performance or environmental soundness.  
(iii)InformationAs a condition of receiving experimental approval for a treatment under subparagraph (A)(ii), the owner or operator of a vessel shall agree to collect and report such information regarding the operational and biological effectiveness of the treatment through sampling of the intake and discharge ballast as the Secretary may request.  
(iv)RenewalAn experimental approval may be renewed pursuant to paragraph (7)(B).  
(5)Incentives for use of treatment systems 
(A)In generalThe Secretary, the Secretary of Transportation, and the Administrator shall assist owners or operators of vessels that seek to obtain experimental or interim approval for installation of ballast water treatment systems, including through providing guidance on— 
(i)a sampling protocol and test program for cost-effective treatment evaluation;  
(ii)sources of sampling equipment and field biological expertise; and  
(iii)examples of shipboard evaluation studies.  
(B)Selection of technologies and practicesIn selecting technologies and practices for shipboard demonstration under section 1104(b), the Secretary of the Interior and the Secretary of Commerce shall give priority consideration to technologies and practices that have received or are in the process of receiving approval under paragraphs (1) and (4) of this subsection.  
(C)Annual summariesThe Secretary shall annually summarize, and make available to interested parties, all available information on the performance of technologies proposed for ballast treatment to facilitate the application process for experimental approval for ballast water treatment under paragraph (4).  
(6)Application for approval 
(A)In generalThe Secretary and the Administrator may approve only such applications for qualified type approval of the ballast water treatment system that are in such form and contain such information as the Secretary and Administrator may require.  
(B)Approval and disapproval 
(i)In generalOn receipt of an application under subparagraph (A)— 
(I)the Administrator shall, not later than 90 days after the date of receipt of the application— 
(aa)review the application for compliance and consistency with environmental soundness criteria promulgated under paragraph (7)(A); and  
(bb)approve those ballast water treatment systems that meet those criteria; and  
(II)the Secretary, in consultation with the Task Force, shall, not later than 180 days after the date of receipt of the application— 
(aa)determine whether the ballast water treatment system covered by the application meets the requirements of this subsection, as appropriate;  
(bb)approve or disapprove the application; and  
(cc)provide the applicant written notice of approval or disapproval.  
(ii)LimitationsAn application approved under clause (i) shall— 
(I)be qualified with any limitations relating to voyage pattern, duration, or any other characteristic that may affect the effectiveness or environmental soundness of the ballast water treatment system covered by the application, as determined by the Secretary in consultation with the Administrator;  
(II)be applicable to a specific ship or group of ships, as determined by the Secretary;  
(III)be valid for the lesser of— 
(aa)a period of 10 years or the expected useful life of the treatment system, whichever is earlier; or  
(bb)until such time as the Secretary or Administrator (as appropriate) determines that (based on available information, including information developed pursuant to paragraph (4)(B)(iii)) there exists a serious deficiency in performance or environmental soundness of the system relative to anticipated performance or environmental soundness; and  
(IV)be renewed if— 
(aa)the Secretary determines that the ballast water treatment system remains in compliance with applicable standards as of the date of application for renewal; or  
(bb)the remaining useful life of the vessel is less than 10 years.  
(7)Environmental soundness criteria for ballast treatments 
(A)In generalThe Administrator shall include in criteria promulgated under section 1202(k)(1)(A) specific criteria— 
(i)to ensure environmental soundness of ballast treatment systems; and  
(ii)to grant environmental soundness exceptions under subparagraph (B).  
(B)Exceptions 
(i)In generalIn reviewing applications under paragraph (6)(B)(i)(I) in an emergency situation to achieve reductions in significant and acute risk of transfers of invasive species by vessels, the Secretary and the Administrator may jointly determine to make an exception to criteria described in subparagraph (A)(i).  
(ii)Qualification of approvalsTo be eligible for an exception under clause (i), an approval under paragraph (6)(B)(i)(I) shall be qualified under paragraph (6)(B)(ii).  
(8)PenaltiesParagraphs (1) and (2) of subsection (g) shall apply to a violation of a regulation promulgated under this subsection. .  
105.Requirements for new vesselsSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended by inserting after subsection (b) the following: 
 
(c)Design features and treatment systems for new vesselsA vessel of which construction begins on or after January 1, 2006, shall be equipped with design features and ballast water treatment systems that meet, at a minimum— 
(1)the interim standards described in subsection (b)(1)(B)(ii); or  
(2)on promulgation of final standards pursuant to subsection (b)(2)(A), such final standard as is applicable to the vessel. .  
106.Great Lakes programSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended by inserting after subsection (c) the following: 
 
(d)Great Lakes program 
(1)Continuity of regulations and Great Lakes program 
(A)RegulationsRegulations promulgated under subsection (b) of this section, as in effect immediately before the enactment of the National Aquatic Invasive Species Act of 2005, shall remain in effect until such time as the regulations are revised or replaced by regulations promulgated pursuant to the National Aquatic Invasive Species Act of 2005.  
(B)Relationship to other programsUpon implementation of a national mandatory ballast management program that is at least as comprehensive as the Great Lakes program established under subsection (b) of this section, as in effect immediately before the enactment of the National Aquatic Invasive Species Act of 2005, including regulations under that section (as determined by the Secretary, in consultation with the Governors of Great Lakes States)— 
(i)the program regulating vessels and ballast water in the Great Lakes under this section shall terminate; and  
(ii)the national program shall apply to such vessels and ballast water.  
(2)Review and revision 
(A)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall— 
(i)review and revise regulations promulgated under this subsection; and  
(ii)promulgate the revised regulations.  
(B)ContentsThe revised regulations shall include at a minimum requirements under subsections (a) and (b) of this section. .  
107.Authority of Secretary; regulationsSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711) is further amended by inserting after subsection (d) the following: 
 
(e)Authority of Secretary; regulations 
(1)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2005, the Secretary shall promulgate regulations to implement this section.  
(2)Program components 
(A)In generalIn carrying out paragraph (1), the Secretary shall promulgate a separate set of regulations for— 
(i)ships that enter the Great Lakes after operating outside the exclusive economic zone; and  
(ii)ships that enter United States ports after operating outside the exclusive economic zone, excluding United States ports on the Great Lakes.  
(B)DurationRegulations promulgated under subparagraph (A)(i) shall remain in effect until the Great Lakes program is terminated pursuant to subsection (d)(1)(B).  
(3)RequirementsThe regulations promulgated under paragraphs (1) shall— 
(A)be consistent with interim and final standards issued under paragraphs (1) and (2) of subsection (b), as applicable;  
(B)apply to all vessels to which the respective standards apply;  
(C)protect the safety of— 
(i)each vessel; and  
(ii)the crew and passengers of each vessel;  
(D)require a vessel described in paragraph (1)— 
(i)to carry out the exchange of ballast water of the vessel in waters beyond the exclusive economic zone in accordance with the standards and certification procedures promulgated under subsection (b);  
(ii)in a case in which the master of the vessel determines that compliance with clause (i) is impracticable, to exchange the ballast water of the vessel in other waters in which the exchange does not pose a threat of invasion or spread of nonindigenous species in waters of the United States, as designated by the Secretary; or  
(iii)to use environmentally sound alternative ballast water management methods, including modification of the vessel ballast water tanks and intake systems, if the Secretary determines that such alternative methods are in accordance with standards and certification procedures promulgated under subsection (b);  
(E)provide for sampling of ballast intake and discharge flows through ballast piping to monitor compliance with the regulations;  
(F)take into consideration— 
(i)vessel types;  
(ii)variations in the ecological conditions of waters and coastal areas of the United States; and  
(iii)different operating conditions; and  
(G)be based on the best scientific information available.  
(4)Education and technical assistanceThe Secretary may carry out education and technical assistance programs and other measures to promote compliance with the regulations promulgated under this subsection.  
(f)Periodic review and revision of regulations 
(1)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, and not less often than every 3 years thereafter, the Secretary shall (with the concurrence of the Administrator, based on recommendations of the Task Force and information collected and analyzed by relevant research, and in accordance with criteria developed by the Task Force under paragraph (3))— 
(A)assess the compliance by vessels with regulations promulgated under this section;  
(B)assess the effectiveness of the regulations referred to in subparagraph (A) in reducing the introduction and spread of aquatic invasive species by vessels; and  
(C)as necessary, on the basis of the best scientific information available— 
(i)revise the regulations referred to in subparagraph (A); and  
(ii)promulgate additional regulations.  
(2)Special review and revisionNot later than 90 days after the date on which the Task Force makes a request to the Secretary for a special review and revision of the program, the Secretary shall (with the concurrence of the Administrator)— 
(A)conduct a special review of regulations in accordance with paragraph (1); and  
(B)as necessary, in the same manner as provided under paragraph (1)(C)— 
(i)revise those guidelines; or  
(ii)promulgate additional regulations.  
(3)Criteria for effectivenessNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2005, and every 3 years thereafter, the Task Force shall submit to the Secretary criteria for determining the adequacy and effectiveness of all regulations promulgated under this section. .  
108.SanctionsSection 1101(g) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101(g)) is amended to read as follows: 
 
(g)Sanctions 
(1)Civil penalties 
(A)In generalAny person that violates a regulation promulgated under this section shall be liable for a civil penalty in an amount not to exceed $50,000.  
(B)Separate violationsEach day of a continuing violation constitutes a separate violation.  
(C)Liability of vesselsA vessel operated in violation of a regulation promulgated under this Act shall be liable in rem for any civil penalty assessed under this subsection for that violation.  
(2)Criminal penaltiesAny person that knowingly violates the regulations promulgated under subsection (b) is guilty of a class C felony.  
(3)Revocation of clearanceOn request of the Secretary, the Secretary of the Treasury shall withhold or revoke the clearance of a vessel required by section 4197 of the Revised Statutes (46 App. U.S.C. 91), if the owner or operator of that vessel is in violation of the regulations promulgated under subsection (b).  
(4)Exception to sanctionsThis subsection does not apply to a failure to exchange ballast water if— 
(A)the master of a vessel, acting in good faith, decides that the exchange of ballast water will threaten the safety or stability of the vessel or the crew or passengers of the vessel; and  
(B)the vessel complies with— 
(i)recordkeeping requirements of this title;  
(ii)contingency requirements of section 1211; and  
(iii)reporting requirements of this title. .  
109.Program coordinationSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101) is further amended by striking subsections (h), (i), and (j) and inserting the following: 
 
(h)Coordination with other agenciesThe Secretary is encouraged to use (with consent) the expertise, facilities, members, or personnel of, appropriate Federal and State agencies and organizations that have routine contact with vessels, as determined by the Secretary.  
(i)Consultation with canada, mexico, and other foreign governmentsIn developing the guidelines issued and regulations promulgated under this section, the Secretary is encouraged to consult with the Government of Canada, the Government of Mexico, and any other government of a foreign country that the Secretary, in consultation with the Task Force, determines to be necessary to develop and implement an effective international program for preventing the unintentional introduction and spread of nonindigenous species.  
(j)International cooperationThe Secretary, in cooperation with the International Maritime Organization of the United Nations and the Commission on Environmental Cooperation established pursuant to the North American Free Trade Agreement, is encouraged to enter into negotiations with the governments of foreign countries to develop and implement an effective international program for preventing the unintentional introduction and spread of nonindigenous species. .  
110.Vessel safetySection 1101(k) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101(k)) is amended to read as follows: 
 
(k)Safety exemption 
(1)Master discretionThe Master of a vessel is not required to conduct a ballast water exchange if the Master determines that the exchange would threaten the safety or stability of the vessel, or the crew or passengers of the vessel, because of adverse weather, vessel architectural design, equipment failure, or any other extraordinary conditions.  
(2)Other requirementsA vessel that does not exchange ballast water on the high seas under paragraph (1) shall not discharge ballast water in any harbor, except in accordance with a contingency strategy approved by the Secretary (and included in the invasive species management plan of the vessel) to reduce the risk of organism transfer by the discharge (using the best practicable technology and practices pursuant to regulations promulgated under subsection (b)(1)(B)(iii)). .  
111.Relationship to other lawSection 1101 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 1101) is further amended by adding at the end the following: 
 
(m)Applicability; effect on other lawNothing in this section or any regulation promulgated under this section supersedes or otherwise affects any requirement or prohibition relating to the discharge of ballast water under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.). .  
112.Armed services whole vessel management program 
(a)In generalSection 1103 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4713) is amended— 
(1)by striking the section heading and inserting the following: 
 
1103.Armed services whole vessel management program ; and  
(2)in subsection (a)— 
(A)by striking Subject to and inserting the following: 
 
(1)Ballast waterSubject to ; and  
(B)by adding at the end the following: 
 
(2)Towed vessel management program 
(A)In generalSubject to operational conditions, the Secretary of Defense, in consultation with the Secretary, the Task Force, and the International Maritime Organization, shall implement a towed vessel management program for Department of Defense vessels to minimize the risk of introductions of aquatic invasive species through hull and associated hull aperture transfers by towed vessels.  
(B)Current ballast programSubparagraph (A) shall not affect the ballast program for Department of Defense vessels in effect immediately before the enactment of the National Aquatic Invasive Species Act of 2005.  
(3)ReportsNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2005, and every 3 years thereafter, the Secretary of Defense shall submit to the Congress a report that includes a summary and analysis of the program carried out under this section. .  
113.Conforming amendments 
(a)Section 1101(g) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711(g)) is amended by striking under subsection (b) or (f) each place it appears and inserting under this section.  
(b)Section 1102(c)(1) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(c)(1)) is amended by striking issued under section 1101(b) and inserting promulgated under section 1101(e).  
(c)Section 1102(f)(1)(B) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(f)(1)(B)) is amended by striking guidelines issued pursuant to section 1101(c) and inserting regulations promulgated under section 1101(e).  
2Prevention of the introduction of aquatic invasive species by other pathways 
114.Priority pathway management programSubtitle C of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721 et seq.) is amended by adding at the end the following: 
 
1210.Priority pathway management program 
(a)Identification of high priority pathwaysNot later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2006, and every 3 years thereafter, the Task Force, in coordination with the Invasive Species Council and in consultation with representatives of States, industry, and other interested parties, shall, based on pathway surveys and other available research relating to the rates of introductions in waters of the United States— 
(1)identify those pathways that pose the highest risk for introductions of invasive species, both nationally and on a region-by-region basis unless further managed;  
(2)develop recommendations for management strategies for those high-risk pathways;  
(3)include in the report to the Congress required under section 1201(f)(2)(B) a description of the identifications, strategies, and recommendations; and  
(4)identify aquatic invasive species not yet introduced into waters of the United States that are likely to be introduced into waters of the United States unless preventative measures are taken.  
(b)Management of high priority pathwaysNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Task Force or agencies of jurisdiction shall, to the maximum extent practicable, implement the strategies described in subsection (a)(2). .  
115.Screening process for planned importations of live aquatic organismsSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is amended by adding at the end the following: 
 
1105.Screening process for planned importations of live aquatic organisms 
(a)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2006, no live aquatic organism of a species not in trade shall be imported into the United States without screening and approval in accordance with subsections (c) and (d).  
(b)Guidelines 
(1)In generalNot later than 30 months after the date of enactment of the National Aquatic Invasive Species Act of 2006, in consultation with regional panels convened under section 1203, States, tribes, and other stakeholders, the Invasive Species Council (in conjunction with the Task Force) shall issue guidelines for screening proposed planned importations of live aquatic organisms into the United States, that include— 
(A)guidelines for minimum information requirements for determinations under subsection (c); and  
(B)guidelines for a simplified notification procedure for any additional shipments of organisms that may occur after completion of an initial screening process and determination under subsection (c).  
(2)PurposeThe purpose of the screening process shall be to prevent the introduction or establishment of aquatic invasive species in waters of the United States and contiguous waters of Canada and Mexico.  
(3)FactorsIn developing guidelines under this subsection and reviewing and revising the guidelines under subsection (j), the Invasive Species Council and the Task Force shall consider— 
(A)the likelihood of the spread of species by human or natural means;  
(B)species that may occur in association with the species planned for importation, including pathogens, parasites, and free-living organisms; and  
(C)regional differences in probability of invasion and associated impacts.  
(c)CategoriesThe screening process conducted pursuant to subsection (d) shall require the identification, to the maximum extent practicable, to the species level or, at least, to the genus level, of live aquatic organisms proposed for importation and shall list— 
(1)species with high or moderate probability of undesirable impacts to areas within the boundaries of the United States and contiguous areas of neighboring countries, to which the species is likely to spread; and  
(2)species on which there is insufficient information to determine the risk category based on guidelines issued pursuant to subsection (b)(1)(B).  
(d)Evaluation 
(1)In generalNot later than 180 days after the date of promulgation of guidelines under subsection (b), in consultation with regional panels convened under section 1203, States, tribes, and other stakeholders, a Federal agency with authority over an importation into the United States of a live organism of a species not in trade shall screen the species in accordance with guidelines promulgated under subsection (b).  
(2)Delegation and authorityIf no agency has authority described in paragraph (1) or an agency delegates the screening to the Director under subsection (h)— 
(A)the Director shall screen the organisms in accordance with subsections (a) and (b); and  
(B)the Director may prohibit the importation of an organism of a species not in trade if the Director determines, based on evaluations consistent with the screening requirements promulgated under section (f), that the species has a high or moderate probability of undesirable impacts on areas within the boundaries of the United States and contiguous areas of neighboring countries to which the species may spread.  
(3)Multiple jurisdictionIf more than 1 agency has jurisdiction over the importation of a live organism, the agencies shall conduct only 1 screening process as determined by a memorandum of understanding consistent with subsection (f), except that the Secretary of Agriculture, shall conduct screening of organisms imported to be cultured.  
(e)RequirementsA Federal agency of jurisdiction, or the Director, shall— 
(1)restrict or prohibit the importation into the United States from outside the United States of any species that is described in subsection (c)(1);  
(2)prohibit the importation of any species described in subsection (c)(2), unless the importation is for the sole purpose of research that is conducted in accordance with section 1202(f)(2); and  
(3)make a determination under this subsection not later than 60 days after receiving a request for permission to import a live aquatic species.  
(f)Memorandum of Understanding 
(1)In generalThe Director of the United States Fish and Wildlife Service shall enter into a memorandum of understanding with the heads of the agencies of jurisdiction regarding the screening requirements contained in this section.  
(2)ContentsThe memorandum of understanding shall contain, at a minimum— 
(A)a description of the relationship between and responsibilities of the agencies of jurisdiction, including a process designating a lead agency in cases in which multiple agencies may have jurisdiction over the screening of an aquatic species;  
(B)the process by which the Director will delegate screening duties to and receive delegation from other agencies of jurisdiction; and  
(C)the process by which agencies of jurisdiction will coordinate and share information required for the screening process.  
(g)Delegation to DirectorAny agency with authority over the planned importation of a live aquatic organism may delegate to the Director the screening process carried out under this section.  
(h)Catalog of species in tradeNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Director of the United States Geological Survey and the Director of the Smithsonian Environmental Research Center, in cooperation with agencies with jurisdiction over planned importations of live organisms, shall— 
(1)develop and update as necessary a catalog of species in trade; and  
(2)include the list in the information provided to the public pursuant to section 1102(f).  
(i)Review and revision 
(1)In generalAt least once every 3 years, the Council, in conjunction with the Task Force, shall use research on early detection and monitoring under section 1106, among other information sources, to review and revise the screening, guidelines, and process carried out under this section.  
(2)ReportThe Invasive Species Council shall include in its report to Congress required pursuant to section 1201(f)(2)(B)— 
(A)an evaluation of the effectiveness of the screening processes carried out under this section;  
(B)an evaluation of the consistency of the application of the screening by agencies; and  
(C)recommendations for revisions of the processes.  
(j)ProhibitionsIt shall be unlawful for any person subject to the jurisdiction of the United States to import an organism of a species described under subsection (c) or (d) or in violation of regulations promulgated under this section.  
(k)Penalties 
(1)Civil penaltiesAny person who violates subsection (j) shall be liable for a civil penalty in an amount not to exceed $50,000.  
(2)Criminal penaltiesAny person who knowingly violates subsection (j) is guilty of a class C felony.  
(l)FeesThe head of any agency that has jurisdiction over a planned importation of a species subject to screening under this Act may increase the amount of any appropriate fee that is charged under an authority of law to offset the cost of any screening process carried out under this section.  
(m)InformationA Federal agency conducting a screening process under this section shall make the results of the process available to the public (including international organizations).  
(n)RegulationsThe Director may issue regulations to implement this section.  
(o)Applicability: effect on other lawsNothing in this section shall be construed as repealing, superseding, or modifying any provision of Federal or state law. .  
3Early Detection; Rapid Response; Control and Outreach 
116.Early detectionSubtitle B of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended by section 202) is amended by adding at the end the following: 
 
1106.Early detection and monitoring 
(a)Early detection 
(1)In generalNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2006, in conjunction with the Council, the Task Force shall develop and promulgate a set of sampling protocols, a geographic plan, and budget to support a national system of ecological surveys to rapidly detect recently established aquatic invasive species in waters of the United States.  
(2)ContentsThe protocols, plan, and budget shall, at a minimum— 
(A)address a diversity of aquatic ecosystems of the United States (including inland and coastal waters);  
(B)encourage State, local, port, and tribal participation in monitoring;  
(C)balance scientific rigor with practicability, timeliness, and breadth of sampling activity;  
(D)consider the pathways and/or organisms identified under section 1210;  
(E)include a capacity to evaluate the impacts of permitted importations screened by the processes established under section 1105; and  
(F)include clear lines of communication with appropriate Federal, State, and regional rapid response authorities.  
(3)ImplementationNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Director of the United States Fish and Wildlife Service, the Administrator of the National Oceanic and Atmospheric Administration, and the Administrator (in consultation with the Invasive Species Council and in coordination with other agencies) shall implement a national system of ecological surveys that is— 
(A)carried out in cooperation with State, local, port, tribal authorities, and other non-Federal entities (such as colleges and universities); and  
(B)based on the protocols, plan, and budget published under subsection (a)(1) and any public comment. .  
117.Rapid responseSubtitle C of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721 et seq.) is further amended by adding at the end the following: 
 
1211.Rapid response 
(a)State Rapid Response Contingency Strategies 
(1)Emergency funds for rapid responseA State that has in effect a rapid response contingency strategy for invasive species in the State, including rapid assessment capabilities, that is approved under paragraph (2) shall be eligible to receive emergency funding to remain available until expended to implement rapid response measures for aquatic invasive species under the strategy, subject to renewal, as determined by the Secretary of the Interior and the Secretary in accordance with paragraph (2).  
(2)Approval of Rapid Response Contingency StrategiesThe Task Force, in consultation with the Invasive Species Council, shall approve a State rapid response contingency strategy described in paragraph (1) if the strategy— 
(A)identifies all key governmental and nongovernmental partners to be involved in carrying out the strategy;  
(B)clearly designates the authorities and responsibilities of each partner, including the authority of any State or government of an Indian tribe to distribute emergency funds;  
(C)specifies criteria for rapid response measures, including a diagnostic system that— 
(i)distinguishes cases in which rapid response has a likelihood of success and cases in which rapid response has no likelihood of success;  
(ii)distinguishes rapid response measures from ongoing management and control of established populations of aquatic invasive species; and  
(iii)distinguishes instances in which the rate and probability of organism dispersal is significantly altered by vessel movements;  
(D)includes an early detection strategy that supports or complements the early detection and monitoring system developed under section 1106;  
(E)provides for a monitoring capability to assess— 
(i)the extent of infestations; and  
(ii)the effectiveness of rapid response efforts;  
(F)to the maximum extent practicable, is integrated into the State aquatic invasive species management plan approved under section 1204;  
(G)to the maximum extent possible, does not use rapid response tools that do not meet environmental criteria developed under subsection (e)(4);  
(H)includes a public education and outreach component directed at— 
(i)potential pathways for spread of aquatic invasive species; and  
(ii)persons involved in industries and recreational activities associated with those pathways; and 
(I)to the extent that the strategy involves vessels, conforms with guidelines issued by the Secretary under subsection (c)(2).  
(b)Regional Rapid Response Contingency StrategiesThe Task Force, with the concurrence of the Invasive Species Council and in consultation with the regional panels of the Task Force established under section 1203, shall encourage the development of regional rapid response contingency strategies that— 
(1)provide a consistent and coordinated approach to rapid response; and  
(2)are approved by— 
(A)the Secretary; and  
(B)the Governors and Indian tribes having jurisdiction over areas within a region.  
(c)Model Rapid Response Contingency StrategiesNot later than 18 months after the date of enactment of the National Aquatic Invasive Species Act of 2006— 
(1)the Task Force, with the concurrence of the Invasive Species Council and the regional panels of the Task Force established under section 1203, shall develop— 
(A)a model State rapid response contingency strategy for aquatic invasive species, including rapid assessment capability, that includes, to the maximum extent practicable, the components listed under subparagraphs (A) through (H) of subsection (a)(2); and  
(B)a model regional rapid response contingency strategy for aquatic invasive species; and  
(2)the Secretary, in concurrence with the Task Force and the regional panels, shall issue guidelines that describe vessel-related requirements that may be used in a rapid response contingency strategy, including specific requirements for strategy approved under this section.  
(d)Cost sharing 
(1)State Rapid Response Contingency StrategiesThe Federal share of the cost of activities carried out under a State rapid response contingency strategy approved under subsection (a) shall be not less than 50 percent.  
(2)Regional Rapid Response Contingency StrategiesThe Federal share of the cost of activities carried out under a regional rapid response contingency strategy approved under subsection (b) shall be not less than 75 percent.  
(3)In-kind contributionsStates or regions that receive Federal funds for rapid response activities may provide matching funds in the form of in-kind contributions.  
(e)Federal rapid response teams 
(1)Establishment of teamsNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Invasive Species Council, in coordination with the Task Force and the heads of appropriate Federal agencies, shall establish a Federal rapid response team for each of the 10 Federal regions that comprise the Standard Federal Regional Boundary System.  
(2)Duties of teamsEach Federal rapid response team shall, at a minimum— 
(A)implement rapid eradication or control responses for newly detected aquatic invasive species on Federal and tribal land;  
(B)carry out, or assist in carrying out, rapid responses for newly detected aquatic invasive species on non-Federal land at the request of a State, Indian tribe, or group of States or Indian tribes;  
(C)provide training and expertise for State, tribal, or regional rapid responders;  
(D)provide central sources of information for rapid responders;  
(E)maintain a list of researchers and rapid response volunteers; and  
(F)in carrying out any rapid response activity with respect to an aquatic noxious weed listed under section 412(f) of the Plant Protection Act (7 U.S.C. 7712(f)), include representatives of the Animal and Plant Health Inspection Service.  
(3)Criteria for identifying cases of rapid response warranting Federal assistanceNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Task Force, with the concurrence of the Invasive Species Council, shall develop criteria to identify cases of rapid response warranting Federal assistance under this subsection, including criteria relating to, at a minimum— 
(A)the extent to which infestations of aquatic invasive species may be managed successfully by rapid response;  
(B)the extent to which rapid response efforts may differ from ongoing management and control; and  
(C)the extent to which infestations of nonindigenous aquatic invasive species are considered to be an acute or chronic threat to— 
(i)biodiversity of native fish and wildlife;  
(ii)habitats of native fish and wildlife; or  
(iii)human health.  
(4)Environmental criteriaNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Administrator, in consultation with the Invasive Species Council, the Secretary of Transportation, the Task Force (including regional panels of the Task Force established under section 1203), the Director, and the Director of the National Marine Fisheries Service, shall develop environmental criteria to minimize nontarget environmental impacts of rapid responses carried out pursuant to this section. .  
118.Dispersal barriersSection 1202 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is amended— 
(1)by redesignating subsections (j) and (k) as subsections (l) and (m), respectively; and  
(2)by inserting after subsection (i) the following: 
 
(j)National dispersal barrier program 
(1)Chicago River Ship and Sanitary Canal dispersal barrier project 
(A)In generalThe Assistant Secretary, with the concurrence of the Administrator, shall complete construction of, operate, and maintain, the Chicago River Ship and Sanitary Canal dispersal barrier project.  
(B)ConsultationSubparagraph (A) shall be carried out in consultation with the appropriate Federal, State, local, and other nongovernmental entities.  
(C)ConstructionThe completed barrier project shall include additions to the dispersal barrier in existence on the date of enactment of the National Aquatic Species Act of 2006, including— 
(i)backup power;  
(ii)a research vessel launching crane;  
(iii)replacement electrodes;  
(iv)other barrier elements, as available and appropriate;  
(v)an acoustic monitoring system;  
(vi)an emergency egress system; and  
(vii)a second long-service life dispersal barrier.  
(D)Feasibility study of Chicago River Ship and Sanitary Canal 
(i)In generalNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Assistant Secretary, in consultation with appropriate Federal, State, local, and nongovernmental entities, shall conduct a feasibility study of the full range of options available to prevent the spread of aquatic species through the Chicago River Ship and Sanitary dispersal barrier.  
(ii)Matters to be studiedThe study shall— 
(I)provide recommendations concerning additional and long-term measures necessary to improve the performance of the Chicago River Ship and Sanitary Canal dispersal barrier; and  
(II)examine methods and measures necessary to achieve, to the maximum extent practicable, 100-percent efficacy of the barrier with respect to aquatic invasive species of fish and maximum efficacy of the barrier with respect to other taxa of aquatic invasive species.  
(2)Monitoring program 
(A)EstablishmentNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Secretary of the Interior shall establish an interbasin and intrabasin monitoring program.  
(B)Required elementsThe monitoring program shall— 
(i)track aquatic invasive species moving through the Chicago River Ship and Sanitary Canal, the Lake Champlain Canal, other interbasin waterways, and major river systems as recommended by regional panels convened under section 1203;  
(ii)assess the efficacy of dispersal barriers and other measures in preventing the spread of aquatic invasive species through the waterways; and  
(iii)identify waterways suitable for dispersal barrier demonstration projects, in addition to the waterways at which dispersal barrier demonstration projects were carried out before the date of enactment of the National Aquatic Invasive Species Act of 2006.  
(C)ReportsThe Secretary of the Interior shall issue biennial reports on the findings of the monitoring program.  
(3)Prevention and mitigation plans for army corps of engineers projectsIn developing projects involving interbasin waterways or other hydrologic alternations that could create pathways for aquatic invasive species, the Assistant Secretary shall develop adequate prevention and mitigation plans for controlling the dispersal of aquatic invasive species.  
(4)Technical assistanceThe Great Lakes Environmental Research Laboratory of the National Oceanic and Atmospheric Administration shall provide technical assistance to appropriate entities to assist in the research conducted under this subsection.  
(5)ReportsNot later than 3 years after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Assistant Secretary and the Director shall jointly submit to the Congress a report that describes— 
(A)the efficacy of the Chicago River Ship and Sanitary Canal dispersal barrier project; and  
(B)a plan to provide for additional dispersal barrier demonstration projects and further research needs.  
(6)Additional waterwaysThe Assistant Secretary, with the concurrence of the Administrator, and other relevant Federal agencies, shall— 
(A)identify additional waterways suitable for the construction of new dispersal barriers (based on the monitoring program established under paragraph (2)); and  
(B)construct, maintain, and operate such dispersal barriers as necessary. .  
119.Environmental soundnessSection 1202 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is further amended by inserting after subsection (j) the following: 
 
(k)Improvement of treatment methods for aquatic Invasive Species 
(1)Criteria to evaluate environmental soundness of treatment methods 
(A)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Administrator, in consultation and cooperation with the Secretary, the Invasive Species Council, and the Task Force (including any regional panels of the Task Force) shall promulgate criteria to evaluate the treatment methods described in subparagraph (B) for the purpose of ensuring that the treatment methods pose no significant threat of adverse effect on human health, public safety, or the environment (including air quality and the aquatic environment) that is acute, chronic, cumulative, or collective.  
(B)Treatment methodsThe treatment methods referred to in subparagraph (A) are all mechanical, physical, chemical, biological, and other treatment methods used in bodies of water of the United States (regardless of whether the bodies of water are navigable and regardless of the origin of the waters), to prevent, treat, or respond to the introduction of aquatic invasive species.  
(C)ConsultationIn carrying out subparagraph (A), the Administrator shall consult with— 
(i)the Secretary of Transportation;  
(ii)the Task Force (including the regional panels of the Task Force established under section 1203);  
(iii)the Director;  
(iv)the Assistant Secretary;  
(v)the Director of the National Marine Fisheries Service; and  
(vi)relevant State agencies.  
(2)Publication of information on environmentally sound treatment methodsThe Administrator, in consultation with the Invasive Species Council, shall publish (not later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006) and update annually— 
(A)a list of environmentally sound treatment methods that may apply to a potential aquatic invasive species response effort;  
(B)accompanying research that supports the environmental soundness of each approved treatment method; and  
(C)explicit guidelines under which each treatment method can be used in an environmentally sound manner.  
(3)ReportsThe Invasive Species Council and Task Force shall include the information described in paragraph (2) in the reports submitted under section 1201(f)(2)(B). .  
120.Information, education, and outreachSection 1202(h) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(h)) is amended— 
(1)by striking (h) Education.—The Task Force and inserting the following: 
 
(h)Information, education, and outreach 
(1)In generalThe Task Force ; and  
(2)by adding at the end the following: 
 
(2)Activities 
(A)In generalThe programs carried out under paragraph (1) shall include the activities described in this paragraph.  
(B)Public outreach 
(i)Public warningsNot later than 180 days after the date of enactment of the National Aquatic Invasive Species Act of 2006, each Federal officer of an agency that provides Federal funds to States for building or maintaining public access points to United States water bodies shall amend the guidelines of the agency, in consultation with relevant State agencies, to encourage the posting of regionally specific public warnings or other suitable informational and educational materials at the access points regarding— 
(I)the danger of spread of aquatic invasive species through the transport of recreational watercraft; and  
(II)methods for removing organisms prior to transporting a watercraft.  
(ii)Cleaning of watercraft at marinasNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Under Secretary and the Director (in cooperation with the Task Force and in consultation with the States, relevant industry groups, and Indian tribes) shall develop an education, outreach, and training program directed toward marinas and marina operators regarding— 
(I)checking watercraft for live organisms;  
(II)removing live organisms from the watercraft before the watercraft are commercially or recreationally trailered;  
(III)encouraging regular hull cleaning and maintenance, avoiding in-water hull cleaning; and  
(IV)other activities, as identified by the Secretary.  
(iii)Proper disposal of nonindigenous live aquatic organisms in tradeThe Task Force shall— 
(I)not later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, develop (in consultation with industry and other affected parties) issue guidelines for proper disposal of live nonindigenous aquatic organisms in trade; and  
(II)use the guidelines in appropriate public information and outreach efforts.  
(C)100th meridian program 
(i)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Task Force shall expand the information and education program directed at recreational boaters in States from which watercraft are transported westward across the 100th meridian.  
(ii)ActivitiesIn carrying out the program, the task force shall— 
(I)survey owners of watercraft transported westward across the 100th meridian to determine the States of origin of most such owners;  
(II)provide information directly to watercraft owners concerning the importance of cleaning watercraft carrying live organisms before transporting the watercraft; and  
(III)support education and information programs of the States of origin to ensure that the State programs address westward spread.  
(D)Information and education program by National Park ServiceThe Secretary of the Interior, acting through the Director of the National Park Service, shall develop a program to provide public outreach and other educational activities to prevent the spread of aquatic invasive species by recreational watercraft in parkland or through events sponsored by the National Park Service.  
(3)Outreach to industryThe Task Force, in conjunction with the Invasive Species Council, shall carry out activities to inform and promote voluntary cooperation and regulatory compliance by members of the national and international maritime, horticultural, aquarium, aquaculture, and pet trade industries with screening, monitoring, and control of the transportation of aquatic invasive species.  
(4)Public access to monitoring informationThe Task Force, the Invasive Species Council, and other relevant agencies, shall maintain information on the Internet regarding— 
(A)the best approaches for the public and private interests to use in assisting with national early detection and monitoring of aquatic invasive species in waters of the United States;  
(B)contact locations for joining a national network of monitoring stations;  
(C)approved State Management Plans under section 1204(a) and Rapid Response Contingency Strategies under sections 1211(a)(2) and 1211(c); and  
(D)the list of potential invaders under section 1201(a)(4). .  
4Coordination 
121.Program coordination 
(a)Membership of Task ForceSection 1201(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721) is amended— 
(1)in paragraph (6) by striking and at the end;  
(2)by redesignating paragraph (7) as paragraph (12); and  
(3)by inserting after paragraph (6) the following: 
 
(7)the Director of the United States Geological Survey;  
(8)the Director of the Smithsonian Environmental Research Center;  
(9)the Secretary of State;  
(10)the Secretary of Transportation;  
(11)the Secretary of Homeland Security; and .  
(b)Coordination with Invasive Species CouncilSection 1201(f) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(f)) is amended— 
(1)by striking Each Task Force member and inserting the following: 
 
(1)In generalEach member of the Task Force ; and  
(2)by adding at the end the following: 
 
(2)Invasive Species CouncilThe Invasive Species Council shall— 
(A)coordinate and cooperate with the Task Force in carrying out the duties of the Invasive Species Council relating to aquatic invasive species;  
(B)not later than 2 years after the date of enactment of the National Aquatic Invasive Species Act of 2006, and every 3 years thereafter, submit to Congress a report that summarizes the status of the conduct of activities authorized by and required under this Act; and  
(C)establish any regional panels or task forces in coordination with the regional panels of the Task Force convened under section 1203. .  
(c)Coordination with other programsSection 1202(c) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(c)) is amended by adding at the end the following: 
 
(3)Recommendations for lists 
(A)In generalThe Task Force shall annually recommend to Federal agencies of jurisdiction such additions of aquatic invasive species as the Task Force determines to be appropriate for inclusion on— 
(i)any list of species of wildlife under the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.) (including regulations under such Act); or  
(ii)any list of noxious weeds under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations promulgated under that Act contained in part 360 of title 7, Code of Federal Regulations (or any successor regulations)).  
(B)ProcessThe Task Force may use the screening process developed pursuant to section 1105 to identify species pursuant to subparagraph (A). .  
(d)Regional coordinationSection 1203 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by adding at the end the following: 
 
(d)Annual interregional meetingThe Task Force shall annually convene all regional panels established pursuant to this Act for the purpose of information transfer between and among panels, and between the panels and the Task Force, regarding aquatic invasive species management.  
(e)OrganizationsAn interstate organization that has a Federal charter authorized by law, interstate agreement, or Executive order for purposes of fisheries or natural resource management may receive funds under this Act to implement activities authorized under this Act. .  
(e)State aquatic Invasive Species management plansSection 1204(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(a)) is amended— 
(1)in paragraph (2)(A) by inserting before the semicolon at the end the following: , including, in accordance with guidelines issued by the Task Force under paragraph (5)— 
(A)rapid response contingency strategies under section 1211;  
(B)early detection strategies under section 1211(a)(2)(D);  
(C)aquatic plant control programs pursuant to other law; and  
(D)screening of planned introductions pursuant to section 1105;  
(2)in paragraph (2)(D) by inserting include after (D); and  
(3)by adding at the end the following: 
 
(5)Guidelines 
(A)In generalNot later than 1 year after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Task Force shall publish in the Federal Register guidelines for the development of plans under this subsection, including guidelines for reporting progress in implementing the plans, to encourage consistency in implementation of and reporting under those plans.  
(B)GuidelinesThe guidelines published under subparagraph (A) shall include, for the purpose of paragraph (2)(A), guidelines concerning— 
(i)rapid response contingency strategies under section 1211;  
(ii)early detection and monitoring strategies under section 1211(a)(2)(D);  
(iii)aquatic plant control programs;  
(iv)screening of planned introductions pursuant to and consistent with section 1105; and  
(v)the review and revision of requirements of this subsection and the reapproval process under this subsection.  
(6)Relationship to other plans 
(A)In generalA plan approved under paragraph (4) shall be deemed to meet any State planning requirement of the program established under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control noxious aquatic plant growths.  
(B)EnforcementFunds provided to States for implementation of plans pursuant to section 1204 may be used by States to enforce requirements relating to aquatic invasive species under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations promulgated under that Act contained in part 360 of title 7, Code of Federal Regulations (or any successor regulations)).  
(7)Review and revision 
(A)In generalEach State shall periodically review and, as necessary and subject to subparagraph (B), revise the management plan of the State in accordance with guidelines of the Task Force under paragraph (5).  
(B)Update of existing plansA State plan approved under the section before the date of the enactment of the National Aquatic Species Act of 2006 shall be revised by the State under guidelines issued by the Director to conform to the guidelines published under paragraph (5), but shall be treated as a plan approved under this subsection for purposes of grants under this section.  
(8)Other State Management PlansIn addition to the management plans required under this subsection, the Director shall encourage each State to develop and implement new, and expand existing, State management plans to improve State actions to prevent and control aquatic invasive species. .  
(f)Grant programSection 1204(b)(1) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4724(b)(1)) is amended by striking subsection (a) for the implementation of those plans. and inserting the following: 
 subsection (a)— 
(A)to develop those plans with a total amount that does not exceed 10 percent of the amounts made available for grants under this section for each fiscal year; and  
(B)to implement those plans. .  
122.International coordinationSubtitle E of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4751 et seq.) is amended— 
(1)by striking the subtitle heading and inserting the following: 
 
EAdministration ; and  
(2)by adding at the end the following: 
 
1402.International coordination 
(a)In generalThe Task Force, the Invasive Species Council, and the Secretary of State shall, to the maximum extent practicable, coordinate activities to ensure that international efforts to prevent and manage aquatic invasive species (including through the International Maritime Organization, the International Convention on the Exploration of the Sea, the Global Invasive Species Program, and other appropriate programs) are coordinated with policies of the United States established by this Act.  
(b)Coordination with neighboring countries 
(1)In generalThe Task Force, in consultation with the Secretary of State, shall include in the report required by section 1202(m) a description of the means by which international agreements and regulations with countries that share a border with the United States will be implemented and enforced by Federal agencies (including a clarification of the roles and responsibilities of those agencies).  
(2)NegotiationsAs soon as practicable after the date of enactment of the National Aquatic Invasive Species Act of 2006, the Secretary of State may enter into negotiations with— 
(A)Canada to issue a request that the International Joint Commission, by not later than 18 months after the date of enactment of that Act, review, research, conduct hearings on, and submit to the parties represented on the International Joint Commission a report that describes the success of current policies of governments in the United States and Canada having jurisdiction over the Great Lakes in anticipating and preventing biological invasions of the aquatic ecosystem in the Great Lakes, including— 
(i)an analysis of current Federal, State or Provincial, local, and international laws, enforcement practices, and agreements;  
(ii)an analysis of prevention efforts related to all likely pathways for biological invasions of the aquatic ecosystem in the Great Lakes; and  
(iii)recommendations of the International Joint Commission for means by which to improve and harmonize the policies and enforcement practices referred to in clause (i); and  
(B)Mexico, to ensure coordination of efforts of the United States with efforts of Mexico to manage invasive species established in the United States-Mexico border region. .  
5.Authorization of Appropriations 
123.Authorization of appropriationsSection 1301 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4741) is amended to read as follows: 
 
1301.Authorization of appropriations 
(a)In generalExcept as otherwise provided in this section, there are authorized to be appropriated such sums as are necessary to carry out this Act for each of fiscal years 2006 through 2010.  
(b)Task Force and aquatic Nuisance Species programThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$8,000,000, to carry out activities of the Task Force under section 1202, of which— 
(A)$4,000,000 shall be used by the Director;  
(B)$3,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(C)$1,000,000 shall be used by the Invasive Species Council;  
(2)$30,000,000, to provide grants under section 1204(b);  
(3)$3,000,000, to provide assistance to the regional panels of the Task Force; and  
(4)$1,000,000, to be used by the Director to carry out section 1105(g).  
(c)International coordinationThere is authorized to be appropriated to the Department of State to carry out section 1403 $1,000,000 for each of fiscal years 2006 through 2010.  
(d)Prevention of introduction by vessels of aquatic Invasive Species into waters of the United StatesThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$6,000,000, to be used by the Secretary to carry out section 1101;  
(2)$2,500,000, to be used by the Administrator to carry out section 1101; and  
(3)$2,750,000, to be used by the Task Force to carry out section 1101, of which— 
(A)$1,500,000 shall be used by the Director; and  
(B)$1,250,000 shall be used by the National Oceanic and Atmospheric Administration.  
(e)Prevention of the introduction by nonvessel pathways of aquatic Invasive Species into waters of the United StatesThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$5,000,000, to carry out the priority pathway management program under section 1210, of which— 
(A)$2,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$3,000,000 shall be used by the Director;  
(2)$1,000,000, to be used by the Invasive Species Council to establish screening guidelines under section 1105(b); and  
(3)$3,500,000, to be used by the Director to promulgate and implement screening requirements under section 1105(g).  
(f)Early detection and monitoringThere are authorized to be appropriated, to carry out early detection, monitoring, and survey planning and implementation under section 1106, $2,000,000 for each of fiscal years 2006 and 2007 and $10,000,000 for each of fiscal years 2008 through 2010, of which— 
(1)for each of fiscal years 2006 and 2007— 
(A)$1,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$1,000,000 shall be used by the Director; and  
(2)for each of fiscal years 2008 through 2010— 
(A)$5,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$5,000,000 shall be used by the Director.  
(g)Containment and control 
(1)Dispersal barriersThere are authorized to be appropriated— 
(A)for each of fiscal years 2006 through 2010, $200,000, to be used by the Assistant Secretary in carrying out operation and maintenance of the Chicago River Canal Dispersal Barrier under section 1202(j)(1);  
(B)for fiscal year 2006, such sums as may be necessary and available until expended, to be used by the Assistant Secretary in carrying out the complete construction of the Chicago River Canal Dispersal Barrier;  
(C)for each of fiscal years 2006 through 2010, $500,000, to be used by the Assistant Secretary to carry out a feasibility study for the construction described in subparagraph (C); and  
(D)for each of fiscal years 2006 through 2010, $2,150,000, to be used by the Director to carry out the monitoring program under section 1202(j)(2).  
(2)Rapid responseThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(A)$25,000,000, to the rapid response fund of the Secretary of the Interior established under section 1211;  
(B)$1,000,000, to be used by the Invasive Species Council in developing the State and regional rapid response contingency strategy under section 1211; and  
(C)$1,500,000, to be used for Federal rapid response teams under section 1211(e), of which— 
(i)$500,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(ii)$1,000,000 shall be used by the Director.  
(3)Environmental soundnessThere is authorized to be appropriated for establishment under section 1202(k) of criteria for the improvement of treatment methods for aquatic invasive species $600,000 for each of fiscal years 2006 through 2009.  
(h)Information, education, and outreachThere are authorized to be appropriated for each of fiscal years 2006 through 2010— 
(1)$500,000, to be used by the Secretary of the Interior to carry out the information and education program under section 1202(h)(2)(D);  
(2)$750,000, to be used by the Director in carrying out the 100th meridian program under section 1202(h)(2)(C);  
(3)$2,000,000, to be used to carry out informational and educational activities of the Task Force under section 1202(h), of which— 
(A)$1,000,000 shall be used by the National Oceanic and Atmospheric Administration; and  
(B)$1,000,000 shall be used by the Director; and  
(4)$500,000, to be used by the National Oceanic and Atmospheric Administration to carry out section 1202(h)(2)(B)(ii). .  
6Conforming Amendments 
124.Conforming amendments 
(a)In generalThe Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 is amended— 
(1)in section 1101 (16 U.S.C. 4711) by striking the section heading and inserting the following: 
 
1101.Prevention of introduction of aquatic Invasive Species into waters of the United States by vessels ;  
(2)in section 1102 (16 U.S.C. 4712)— 
(A)in subsection (a) by striking the subsection heading and inserting the following: 
 
(a)Studies on introduction of aquatic invasive species by vessels ; and  
(B)in subsection (b)— 
(i)by striking paragraph (1); and  
(ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;  
(3)in subtitle C (16 U.S.C. 4721 et seq.) by striking the subtitle heading and inserting the following: 
 
CPrevention and control of aquatic Invasive Species dispersal ;  
(4)in section 1201(a) (16 U.S.C. 4721(a)) by striking Nuisance Species and inserting Invasive Species;  
(5)in section 1202 (16 U.S.C. 4722) by striking the section heading and inserting the following: 
 
1202.Aquatic Invasive Species program ;  
(6)in section 1204 (16 U.S.C. 4724) by striking the section heading and inserting the following: 
 
1204.State aquatic Invasive Species management plans ; and  
(7)by striking aquatic nuisance species each place it appears and inserting aquatic invasive species.  
(b)Short title 
(1)Section 1001 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701) is amended by striking Nonindigenous Aquatic Nuisance and inserting Nonindigenous Aquatic Invasive Species.  
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 shall be deemed to be a reference to the Nonindigenous Aquatic Invasive Species Prevention and Control Act of 1990.  
BAquatic Invasive Species Research 
141.Short titleThis subtitle may be cited as the Aquatic Invasive Species Research Act.  
142.FindingsThe Congress makes the following findings: 
(1)Aquatic invasive species damage infrastructure, disrupt commerce, outcompete native species, reduce biodiversity, and threaten human health.  
(2)The direct and indirect costs of aquatic invasive species to our Nation’s economy number in the billions of dollars per year. In the Great Lakes region, approximately $3,000,000,000 dollars have been spent in the past 10 years to mitigate the damage caused by one invasive species, the zebra mussel.  
(3)Recent studies have shown that, in addition to economic damage, invasive species cause enormous environmental damage, and have cited invasive species as the second leading threat to endangered species.  
(4)Over the past 200 years, the rate of detected marine and freshwater invasions in North America has increased exponentially.  
(5)The rate of invasions continues to grow each year.  
(6)Marine and freshwater research underlies every aspect of detecting, preventing, controlling, and eradicating invasive species, educating citizens and stakeholders, and restoring ecosystems.  
(7)Current Federal efforts, including research efforts, have focused primarily on controlling established invasive species, which is both costly and often unsuccessful. An emphasis on research, development, and demonstration to support efforts to prevent invasive species or eradicate them upon entry into United States waters would likely result in a more cost-effective and successful approach to combating invasive species through preventing initial introduction.  
(8)Research, development, and demonstration to support prevention and eradication includes monitoring of both pathways and ecosystems to track the introduction and establishment of nonnative species, and development and testing of technologies to prevent introduction through known pathways.  
(9)Therefore, Congress finds that it is in the United States interest to conduct a comprehensive and thorough research, development, and demonstration program on aquatic invasive species in order to better understand how aquatic invasive species are introduced and become established and to support efforts to prevent the introduction and establishment of, and to eradicate, these species.  
143.DefinitionsIn this Act: 
(1)Administering agenciesThe term administering agencies means— 
(A)the National Oceanic and Atmospheric Administration (including the Great Lakes Environmental Research Laboratory);  
(B)the Smithsonian Institution (acting through the Smithsonian Environmental Research Center); and  
(C)the United States Geological Survey.  
(2)Aquatic ecosystemThe term aquatic ecosystem means a freshwater, marine, or estuarine environment (including inland waters, riparian areas, and wetlands) located in the United States.  
(3)Ballast waterThe term ballast water means any water (with its suspended matter) used to maintain the trim and stability of a vessel.  
(4)InvasionThe term invasion means the introduction and establishment of an invasive species into an ecosystem beyond its historic range.  
(5)Invasive speciesThe term invasive species means a species— 
(A)that is nonnative to the ecosystem under consideration; and  
(B)whose introduction causes or may cause harm to the economy, the environment, or human health.  
(6)Invasive Species CouncilThe term Invasive Species Council means the council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note).  
(7)PathwayThe term pathway means one or more routes by which an invasive species is transferred from one ecosystem to another.  
(8)SpeciesThe term species means any fundamental category of taxonomic classification or any viable biological material ranking below a genus or subgenus.  
(9)Task ForceThe term Task Force means the Aquatic Nuisance Species Task Force established by section 1201(a) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(a)).  
(10)Type approvalThe term type approval means an approval procedure under which a type of system is certified as meeting a standard established pursuant to Federal law for a particular application.  
144.Coordination and implementation 
(a)CoordinationIn carrying out this Act, the administering agencies shall coordinate with— 
(1)appropriate State agencies;  
(2)the Fish and Wildlife Service, the Environmental Protection Agency, and other appropriate Federal agencies; and  
(3)the Task Force and Invasive Species Council.  
(b)ImplementationThe administering agencies shall enter into a memorandum of understanding regarding the implementation of this Act, which shall include the coordination required by subsection (a).  
(c)CooperationIn carrying out this Act, the administering agencies shall contract, as appropriate, or otherwise cooperate with academic researchers.  
(d)StructureTo the extent practicable, the administering agencies shall carry out this Act working within the organizational structure of the Task Force and Invasive Species Council.  
145.Ecological and pathway research 
(a)In generalThe administering agencies shall develop and conduct a marine and fresh-water research program which shall include ecological and pathway surveys and experimentation to detect nonnative aquatic species in aquatic ecosystems and to assess rates and patterns of introductions of nonnative aquatic species in aquatic ecosystems. The goal of this marine and freshwater research program shall be to support efforts to prevent the introduction of, detect, and eradicate invasive species through informing early detection and rapid response efforts, informing relevant policy decisions, and assessing the effectiveness of implemented policies to prevent the introduction and spread of aquatic invasive species. Surveys and experiments under this subsection shall be commenced not later than 18 months after the date of the enactment of this Act.  
(b)Protocol developmentThe administering agencies shall establish standardized protocols for conducting ecological and pathway surveys of nonnative aquatic species under subsection (a) that are integrated and produce comparable data. Protocols shall, as practicable, be integrated with existing protocols and data collection methods. In developing the protocols under this subsection, the administering agencies shall draw on the recommendations gathered at the workshop under subsection (g). The protocols shall be peer reviewed, and revised as necessary. Protocols shall be completed within 1 year after the date of the enactment of this Act.  
(c)Ecological and pathway survey requirements 
(1)Each ecological survey conducted under subsection (a) shall, at a minimum— 
(A)document baseline ecological information of the aquatic ecosystem including, to the extent practicable, a comprehensive inventory of native species, nonnative species, and species of unknown origin present in the ecosystem, as well as the chemical and physical characteristics of the water and underlying substrate;  
(B)for nonnative species, gather information to assist in identifying their life history, environmental requirements and tolerances, the historic range of their native ecosystems, and their history of spreading from their native ecosystems;  
(C)track the establishment of nonnative species including information about the estimated abundance of nonnative organisms in order to allow an analysis of the probable date of introduction of the species; and  
(D)identify the likely pathway of entry of nonnative species.  
(2)Each pathway survey conducted under this section shall, at a minimum— 
(A)identify what nonnative aquatic species are being introduced or may be introduced through the pathways under consideration;  
(B)determine the quantities of organisms being introduced through the pathways under consideration; and  
(C)determine the practices that contributed to or could contribute to the introduction of nonnative aquatic species through the pathway under consideration.  
(d)Number and location of survey sitesThe administering agencies shall designate the number and location of survey sites necessary to carry out marine and freshwater research required under this section. In establishing sites under this subsection or subsection (e), emphasis shall be on the geographic diversity of sites, as well as the diversity of the human uses and biological characteristics of sites.  
(e)Competitive grant programThe National Oceanic and Atmospheric Administration and the United States Geological Survey shall jointly administer a program to award competitive, peer-reviewed grants to academic institutions, State agencies, and other appropriate groups, in order to assist in carrying out subsection (a), and shall include to the maximum extent practicable diverse institutions, including Historically Black Colleges and Universities and those serving large proportions of Hispanics, Native Americans, Asian-Pacific Americans, or other underrepresented populations.  
(f)Ship pathway surveysSection 1102(b)(2)(B)(ii) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)(B)(ii)) is amended to read as follows: 
 
(ii)examine other potential modes for the introduction of nonnative aquatic species by ship, including hull fouling. .  
(g)WorkshopIn order to support the development of the protocols and design for the surveys under subsections (b) and (c), and to determine how to obtain consistent, comparable data across a range of ecosystems, the administering agencies shall convene at least one workshop with appropriate researchers and representatives involved in the management of aquatic invasive species from Federal and State agencies and academic institutions to gather recommendations. The administering agencies shall make the results of the workshop widely available to the public. The workshop shall be held within 180 days after the date of the enactment of this Act.  
(h)ExperimentationThe administering agencies shall conduct research to identify the relationship between the introduction and establishment of nonnative aquatic species, including those legally introduced, and the circumstances necessary for those species to become invasive.  
(i)National pathway and ecological surveys database 
(1)In generalThe United States Geological Survey shall develop, maintain, and update, in consultation and cooperation with the Smithsonian Institution (acting through the Smithsonian Environmental Research Center), the National Oceanic and Atmospheric Administration, and the Task Force, a central, national database of information concerning information collected under this section.  
(2)RequirementsThe database shall— 
(A)be widely available to the public;  
(B)be updated not less than once a quarter;  
(C)be coordinated with existing databases, both domestic and foreign, collecting similar information; and  
(D)be, to the maximum extent practicable, formatted such that the data is useful for both researchers and Federal and State employees managing relevant invasive species programs.  
146.Analysis 
(a)Invasion analysis 
(1)In generalNot later than 3 years after the date of the enactment of this Act, and every year thereafter, the administering agencies shall analyze data collected under section 5 and other relevant research on the rates and patterns of invasions by aquatic invasive species in waters of the United States. The purpose of this analysis shall be to use the data collected under section 5 and other relevant research to support efforts to prevent the introduction of, detect, and eradicate invasive species through informing early detection and rapid response efforts, informing relevant policy decisions, and assessing the effectiveness of implemented policies to prevent the introduction and spread of invasive species.  
(2)ContentsThe analysis required under paragraph (1) shall include with respect to aquatic invasive species— 
(A)an analysis of pathways, including— 
(i)identifying, and characterizing as high, medium, or low risk, pathways regionally and nationally;  
(ii)identifying new and expanding pathways;  
(iii)identifying handling practices that contribute to the introduction of species in pathways; and  
(iv)assessing the risk that species legally introduced into the United States pose for introduction into aquatic ecosystems;  
(B)patterns and rates of invasion and susceptibility to invasion of various bodies of water;  
(C)how the risk of establishment through a pathway is related to the identity and number of organisms transported;  
(D)rates of spread and numbers and types of pathways of spread of new populations of the aquatic invasive species and an estimation of the potential spread and distribution of newly introduced invasive species based on their environmental requirements and historical distribution;  
(E)documentation of factors that influence an ecosystem’s vulnerability to a nonnative aquatic species becoming invasive;  
(F)a description of the potential for, and impacts of, pathway management programs on invasion rates;  
(G)recommendations for improvements in the effectiveness of pathway management;  
(H)to the extent practical, a determination of the level of reduction in live organisms of various taxonomic groups required to reduce the risk of establishment to receiving aquatic ecosystems to an acceptable level; and  
(I)an evaluation of the effectiveness of management actions (including any standard) at preventing nonnative species introductions and establishment.  
(b)Research to assess the potential of the establishment of introduced speciesWithin 2 years after the date of the enactment of this Act, the administering agencies shall develop a profile, based on the general characteristics of invasive species and vulnerable ecosystems, in order to predict, to the extent practical, whether a species planned for importation is likely to invade a particular aquatic ecosystem if introduced. In developing the profile, the above agencies shall analyze the research conducted under section 5, and other research as necessary, to determine general species and ecosystem characteristics (taking into account the opportunity for introduction into any ecosystem) and circumstances that can lead to establishment. Based on the profile, the Task Force shall make recommendations to the Invasive Species Council as to what planned importations of nonnative aquatic organisms should be restricted. This profile shall be peer-reviewed.  
(c)Authorization of appropriationsThere are authorized to be appropriated for carrying out this section and section 5 of this Act, and section 1102(b)(2) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)) for each of the fiscal years 2006 through 2010— 
(1)$4,000,000 for the Smithsonian Environmental Research Center;  
(2)$11,000,000 for the United States Geological Survey (including activities through the Cooperative Fish and Wildlife Research Program), of which $6,500,000 shall be for the grant program under section 5(e), and of which $500,000 shall be for developing, maintaining, and updating the database under section 5(i); and  
(3)$10,500,000 for the National Oceanic and Atmospheric Administration, of which $6,500,000 shall be for the grant program under section 5(e).  
147.Dissemination 
(a)In generalThe Invasive Species Council, in coordination with the Task Force and the administering agencies, shall be responsible for disseminating the information collected under this Act to the public, including Federal, State, and local entities, relevant policymakers, and private researchers with responsibility over or interest in aquatic invasive species.  
(b)Report to CongressNot later than 3 years after the date of the enactment of this Act, the Invasive Species Council shall report actions and findings under section 6 to the Congress, and shall update this report once every 3 years thereafter, or more often as necessary.  
(c)Response strategyThe Invasive Species Council, in coordination with the Task Force, the administering agencies, and other appropriate Federal and State agencies, shall develop and implement a national strategy for how information collected under this Act will be shared with Federal, State, and local entities with responsibility for determining response to the introduction of potentially invasive aquatic species, to enable those entities to better and more rapidly respond to such introductions.  
(d)Pathway practicesThe Invasive Species Council, in coordination with the Task Force and the administering agencies, shall disseminate information to, and develop an ongoing educational program for, pathway users (including vendors and customers) on how their practices could be modified to prevent the intentional or unintentional introduction of nonnative aquatic species into aquatic ecosystems.  
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior for each of the fiscal years 2006 through 2010 $500,000 for the Invasive Species Council for carrying out this section.  
148.Technology development, demonstration, and verification 
(a)Environmentally sound technology development, demonstration, and verification 
(1)Grant programNot later than 1 year after the date of the enactment of this Act, the Environmental Protection Agency, acting through the Office of Research and Development, in consultation with the Army Corps of Engineers, the administering agencies, and the Task Force, shall develop and begin administering a grant program to fund research, development, demonstration, and verification of environmentally sound cost-effective technologies and methods to control and eradicate aquatic invasive species.  
(2)PurposesProposals funded under this subsection shall— 
(A)seek to support Federal, State, or local officials’ ongoing efforts to control and eradicate aquatic invasive species in an environmentally sound manner;  
(B)increase the number of environmentally sound technologies or methods Federal, State, or local officials may use to control or eradicate aquatic invasive species;  
(C)provide for demonstration or dissemination of the technology or method to potential end-users; and  
(D)verify that any technology or method meets any appropriate criteria developed for effectiveness and environmental soundness by the Environmental Protection Agency.  
(3)PreferenceThe Administrator of the Environmental Protection Agency shall give preference to proposals that will likely meet any appropriate criteria developed for environmental soundness by the Environmental Protection Agency.  
(4)Merit reviewGrants shall be awarded under this subsection through a competitive, peer-reviewed process.  
(5)ReportNot later than 3 years after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall prepare and submit a report to Congress on the program conducted under this subsection. The report shall include findings and recommendations of the Administrator with regard to technologies and methods.  
(b)Ship pathway technology demonstration 
(1)Reauthorization of programSection 1301(e) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4741(e)) is amended by striking $2,500,000 and inserting $7,500,000 for each of the fiscal years 2006 through 2010.  
(2)Expansion of programSection 1104(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4714(b)) is amended— 
(A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and  
(B)by inserting after paragraph (3) the following new paragraph: 
 
(4)Additional purposesThe Secretary of the Interior and the Secretary of Commerce may also demonstrate and verify technologies under this subsection to monitor and control pathways of organism transport on ships other than through ballast water. .  
(3)Criteria and workshopSection 1104 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4714) is amended by adding at the end the following new subsections: 
 
(d)CriteriaWhen issuing grants under this section, the National Oceanic and Atmospheric Administration shall give preference to those technologies that will likely meet the criteria laid out in any testing protocol developed by the Environmental Protection Agency Office of Research and Development’s Environmental Technology Verification Program.  
(e)WorkshopThe National Oceanic and Atmospheric Administration shall hold an annual workshop of principal investigators funded under this section and researchers conducting research directly related to ship pathway technology development, for information exchange, and shall make the proceedings widely available to the public. .  
(c)Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2006 through 2010 $2,500,000 for the Environmental Protection Agency to carry out subsection (a).  
149.Research to support the setting and implementation of ship pathway standards 
(a)Research programThe Coast Guard and the Environmental Protection Agency, in coordination with the National Oceanic and Atmospheric Administration, the Task Force, and other appropriate Federal agencies and academic researchers, shall develop a coordinated research program to support the promulgation and implementation of standards to prevent the introduction and spread of invasive species by ships that shall include— 
(1)characterizing physical, chemical, and biological harbor conditions relevant to ballast discharge into United States waters to inform the design and implementation of ship vector control technologies and practices;  
(2)developing testing protocols for determining the effectiveness of vector monitoring and control technologies and practices;  
(3)researching and demonstrating methods for mitigating the spread of invasive species by coastal voyages, including exploring the effectiveness of alternative exchange zones in the near coastal areas and other methods proposed to reduce transfers of organisms;  
(4)verifying the practical effectiveness of any type approval process to ensure that the process produces repeatable and accurate assessments of treatment effectiveness; and  
(5)evaluating the effectiveness and residual risk and environmental impacts associated with any standard set with respect to the ship pathway through experimental research.  
(b)Working groupNot later than 2 years after the issuance by the Coast Guard of any standard relating to the introduction by ships of invasive species, the Coast Guard shall convene a working group including the Environmental Protection Agency, the administering agencies, and other appropriate Federal and State agencies and academic researchers, to evaluate the effectiveness of that standard and accompanying implementation protocols. The duties of the working group shall, at a minimum, include— 
(1)reviewing the effectiveness of the standard in reducing the establishment of invasive species in aquatic ecosystems, taking into consideration the data collected under section 5; and  
(2)developing recommendations to the Coast Guard for the revision of such standard and type approval process to ensure effectiveness in reducing introductions and accurate shipboard monitoring of treatment performance that is simple and streamlined, which shall be made widely available to the public.  
(c)Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2006 through 2010 $1,500,000 for the Coast Guard and $1,500,000 for the Environmental Protection Agency to carry out subsection (a).  
150.Research in systematics and taxonomy 
(a)In generalThe National Science Foundation shall establish a program to award grants to researchers at institutions of higher education and museums to carry out research programs in systematics and taxonomy.  
(b)GoalsThe goals of the program under this section are to— 
(1)encourage scientists to pursue careers in systematics and taxonomy to ensure a continuing knowledge base in these disciplines;  
(2)ensure that there will be adequate expertise in systematics and taxonomy to support Federal, State, and local needs to identify species;  
(3)develop this expertise throughout the United States with an emphasis on regional diversity; and  
(4)draw on existing expertise in systematics and taxonomy at institutions of higher education and museums to train the next generation of systematists and taxonomists.  
(c)CriteriaGrants shall be awarded under this section on a merit-reviewed competitive basis. Emphasis shall be placed on funding proposals in a diverse set of ecosystems and geographic locations, and, when applicable, integrated with the United States Long Term Ecological Research Network. Preference shall be given to proposals that will include student participation, and to institutions and museums that actively train students to become experts in taxonomy and systematics.  
(d)Authorization of appropriationsThere is authorized to be appropriated to the National Science Foundation for carrying out this section $2,500,000 for each of the fiscal years 2006 through 2010.  
151.State programs 
(a)PlanThe administering agencies, in cooperation with the appropriate State agencies, shall develop a plan to— 
(1)conduct a survey of methods States and Federal agencies are using to control or eradicate aquatic invasive species;  
(2)facilitate the exchange of information among States and Federal agencies on methods States or Federal agencies have found to be effective at controlling or eradicating aquatic invasive species and the costs of those methods; and  
(3)evaluate the cost-effectiveness of the various methods States and Federal agencies are using to control or eradicate aquatic invasive species.  
(b)ReportNot later than one year after the date of enactment of this Act, the administering agencies shall jointly transmit to the Congress the plan described in subsection (a) and the expected costs of carrying out the plan.  
CInvasive Species Council 
161.Short titleThis subtitle may be cited as the National Invasive Species Council Act.  
162.Statement of policy regarding Federal duties 
(a)In generalNo Federal agency may authorize, fund, or carry out any action that would likely cause or promote the introduction or spread of an invasive species in the United States or any other location, unless the head of the Federal agency, at his or her sole discretion and pursuant to guidelines developed under subsection (b), determines that— 
(1)the benefits of the action under consideration clearly outweigh the potential harm to the environment, economy, or human health caused by the introduction or spread of the invasive species; and  
(2)all feasible and prudent measures to minimize risk of harm to the environment, economy, or human health will be taken in carrying out the actions.  
(b)GuidelinesThe Council for Environmental Quality, in conjunction with the Invasive Species Council, shall develop guidelines for Federal agencies to analyze actions pursuant to this section.  
163.National Invasive Species Council 
(a)EstablishmentThere is established as an independent entity within the executive branch the National Invasive Species Council. The Council shall provide leadership and coordination among Federal agencies, and between the Federal Government and State and local governments, with respect to effort to minimize the economic, ecological, and human health impacts that invasive species cause and reduce the threat of further invasions.  
(b)Membership 
(1)In generalThe Council shall consist of the following members: 
(A)The Secretary of the Interior.  
(B)The Secretary of Agriculture.  
(C)The Secretary of Commerce.  
(D)The Secretary of State.  
(E)The Secretary of the Treasury.  
(F)The Secretary of Defense.  
(G)The Secretary of Transportation.  
(H)The Secretary of Health and Human Services.  
(I)The Administrator of the Environmental Protection Agency.  
(J)The Administrator of the United States Agency for International Development.  
(K)Such additional members as may be appointed under paragraph (2).  
(2)Additional membersWith the concurrence of a majority of the members of the Council, the Chair of the Council may appoint additional members to the Council from among individuals who are officers or employees of the Federal Government with significant responsibilities concerning invasive species.  
(c)ChairThe Secretary of the Interior shall serve as chair of the Council for the 3-year period beginning on the date of the enactment of this Act. Thereafter, the chair shall rotate every 3 years among the following members, in the order stated: 
(1)The Secretary of Agriculture.  
(2)The Secretary of Commerce.  
(3)The Secretary of the Interior.  
(d)MeetingsThe Council shall meet at least semiannually, at the call of the chair.  
(e)Executive Director 
(1)AppointmentThe President shall appoint the Executive Director of the Council, by and with the advice and consent of the Senate.  
(2)ConsultationBefore appointing an individual under paragraph (1), the President shall consult with the Secretary of the Interior, the Secretary of Agriculture, and the Secretary of Commerce.  
(3)QualificationsAn individual appointed under this subsection must have legal or scientific experience and training in the area of natural resources, ecology, or agriculture, and experience in dealing with public policy matters regarding aquatic and terrestrial invasive species.  
(4)TermThe Executive Director of the Council shall serve a term of six years, unless removed earlier by the President.  
(5)CompensationThe Executive Director shall be paid at the maximum rate of basic pay for GS–15 of the General Schedule.  
164.Duties 
(a)In generalThe Council shall ensure that Federal agency efforts concerning invasive species are coordinated, effective, complementary, and cost-efficient.  
(b)Specific functionsTo carry out subsection (a) the Council shall perform the following functions: 
(1)Coordinate with existing organizations addressing invasive species, such as the Aquatic Nuisance Species Task Force, the Federal Interagency Committee for the Management of Noxious and Exotic Weeds, regional panels established under the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.), and the White House Office of Science and Technology Policy, to implement the National Management Plan.  
(2)Develop recommendations for international cooperation between Federal and State Governments and other nations on tools, policies, and methods to prevent the introduction and export of invasive species into and from, respectively, the United States.  
(3)Develop guidelines for Federal agency efforts to ensure that Federal programs concerning invasive species, including outreach programs, are coordinated with State, local, and tribal governments.  
(4)Develop, in consultation with the Council on Environmental Quality, guidance to Federal agencies pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) on prevention, control, and eradication of invasive species.  
(5)Establish and maintain a publicly accessible, coordinated, up-to-date information sharing system that— 
(A)allows the access to and exchange of information among Federal agencies and the public; and  
(B)utilizes, to the greatest extent practicable, the Internet.  
(6)Ensure that Federal agencies implement the plans, programs, and policies adopted by the Council in the National Management Plan through appropriate actions, including working in cooperation with Federal agencies on development of budgets pursuant to the President’s annual budget submission to the Congress.  
(7)Evaluate Federal programs that are likely to cause or promote the introduction or spread of invasive species in the United States, and recommend actions Federal agencies can take to minimize the risk of introductions or further spread of invasive species.  
(8)Develop and submit to the appropriate Committees of the House of Representatives and Senate and the Director of the Office of Management and Budget an annual list of priorities, ranked in high, medium, and low categories, of Federal efforts and programs in the following areas: 
(A)Prevention.  
(B)Eradication.  
(C)Control.  
(D)Monitoring.  
(E)Research.  
(F)Outreach.  
165.National Invasive Species Management Plan 
(a)Development 
(1)In generalThe Council shall develop a National Invasive Species Management Plan that details and recommends performance-oriented goals and specific measures of success for carrying out each of the Federal agency activities related to invasive species.  
(2)Development processThe National Management Plan shall be developed through a public process and in consultation with Federal agencies, appropriate State and local entities, and other appropriate stakeholders.  
(3)ContentsThe National Management Plan shall include recommendations of effective, cost-efficient, environmentally sound, and science-based approaches for the following: 
(A)Prevention of the introduction of invasive species, including approaches for identifying pathways by which invasive species are introduced and for minimizing the risk of introductions via those pathways. Recommended approaches under this subparagraph shall provide for— 
(i)a process to evaluate risks associated with the introduction and spread of invasive species; and  
(ii)a coordinated and systematic risk-based process to identify, monitor, and interdict pathways that may be involved in the introduction of invasive species.  
(B)Cooperating with other nations to increase their capacity to control their invasive species and to prevent the spread of invasive species across international borders.  
(C)Rapidly detecting and responding to incipient invasions of invasive species.  
(D)Managing new and established populations of invasive species by eradicating them or controlling their spread.  
(E)Accurately and reliably monitoring new and established populations of invasive species.  
(F)Restoring native species and habitat conditions in ecosystems that have been invaded by invasive species.  
(G)Evaluating and documenting the impacts of invasive species on the economy, the environment, and human health.  
(H)Conducting research on the matters referred to in subparagraphs (A) through (F).  
(I)Developing technologies to prevent the introduction and provide for the management of invasive species.  
(J)Promoting public education on invasive species and the means to address them.  
(4)Identification of needed personnel, etcThe National Management Plan shall identify the personnel, other resources, and additional levels of coordination needed to achieve the goals included in the plan.  
(b)Existing planThe Management Plan of the National Invasive Species Council adopted in 2001 shall be treated as the National Management Plan required under subsection (a) until the date of the issuance of the National Management plan in accordance with subsection (c).  
(c)Issuance and update of National Management PlanThe Council shall— 
(1)issue the National Management Plan required under subsection (a) by not later than December 31, 2007;  
(2)update the National Management Plan by not later than December 31 biennially; and  
(3)concurrently with the process of updating the National Management Plan, evaluate and report to the Congress on success in achieving the goals set forth in the National Management Plan.  
(d)Agency reportsWithin 18 months after the date of the issuance of any edition of the National Management Plan that recommends action by a Federal agency, the head of such agency shall report to the Congress any of such actions that the agency has not taken, with an explanation of why the action is not feasible.  
166.Invasive Species Advisory Committee 
(a)In generalThe Council shall have an advisory committee to provide information and advice for consideration by the Council, which shall be known as the Invasive Species Advisory Committee. Except as otherwise provided in this section, the advisory committee shall be organized, perform the functions, and have the authorities specified in the charter for such advisory committee signed by the Secretary of the Interior on October 30, 2001.  
(b)AppointmentMembers of the advisory committee shall be appointed by the chair of the Council, after consultation with the other members of the Council, from among individuals representing stakeholders with respect to Federal programs for minimizing the economic, ecological, and human health impacts that invasive species cause.  
(c)FunctionsIn addition to the functions specified in the charter referred to in subsection (a), the advisory committee shall recommend to the Council plans and actions at local, tribal, State, regional, and ecosystem-based levels to achieve the goals of the National Management Plan required under section 5.  
(d)Continuing operation of existing committeeAny advisory committee appointed before the date of the enactment of this Act pursuant to the charter referred to in subsection (a) may continue in effect under this section.  
167.Budget crosscutThe Director of the Office of Management and Budget shall prepare and submit to the Congress and the Council, by not later than March 31, 2006, and of each year thereafter, a budget analysis and summary of all Federal programs relating to invasive species.  
168.DefinitionsIn this Act: 
(1)CouncilThe term Council means the National Invasive Species Council established by section 3(a).  
(2)Invasive speciesThe term invasive species means a species— 
(A)that is nonnative to the ecosystem under consideration; and  
(B)the introduction of which causes or may cause harm to the economy, the environment, or human health.  
(3)National Management PlanThe term National Management Plan means the National Invasive Species Management Plan developed by the Council under section 5(a).  
(4)SpeciesThe term species means a category of taxonomic classification ranking below a genus or subgenus and consisting of related organisms capable of interbreeding.  
169.Existing Executive OrderExecutive Order 13112, dated February 3, 1999, shall have no force or effect.  
170.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $2,000,000 for each of fiscal years 2006 through 2008.  
IIHabitat and Species 
201.DefinitionsSection 1004 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941b) is amended— 
(1)by striking paragraphs (1), (4), and (12);  
(2)by redesignating paragraphs (2), (3), (5), (6), (7), (8), (9), (10), (11), (13), and (14) as paragraphs (1), (2), (3), (4), (5), (6), (7), (9), (10), (11), and (12), respectively;  
(3)in paragraph (4) (as redesignated by paragraph (2)), by inserting before the semicolon at the end the following: , and that has Great Lakes fish and wildlife management authority in the Great Lakes Basin; and  
(4)by inserting after paragraph (7) (as redesignated by paragraph (2)) the following: 
 
(8)the term regional project means authorized activities of the United States Fish and Wildlife Service related to fish and wildlife resource protection, restoration, maintenance, and enhancement that benefit the Great Lakes basin; .  
202.Identification, review, and implementation of proposalsSection 1005 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941c) is amended to read as follows: 
 
1005.Identification, review, and implementation of proposals and regional projects 
(a)In generalSubject to subsection (b)(2), the Director— 
(1)shall encourage the development and, subject to the availability of appropriations, the implementation of fish and wildlife restoration proposals and regional projects; and  
(2)in cooperation with the State Directors and Indian Tribes, shall identify, develop, and, subject to the availability of appropriations, implement regional projects in the Great Lakes Basin to be administered by Director in accordance with this section.  
(b)Identification of proposals and regional projects 
(1)Request by the DirectorThe Director shall annually request that State Directors and Indian Tribes, in cooperation or partnership with other interested entities and in accordance with subsection (a), submit proposals or regional projects for the restoration of fish and wildlife resources.  
(2)Requirements for proposals and regional projectsA proposal or regional project under paragraph (1) shall be— 
(A)submitted in the manner and form prescribed by the Director; and  
(B)consistent with— 
(i)the goals of the Great Lakes Water Quality Agreement, as amended;  
(ii)the 1954 Great Lakes Fisheries Convention;  
(iii)the 1980 Joint Strategic Plan for Management of Great Lakes Fisheries, as revised in 1997, and Fish Community Objectives for each Great Lake and connecting water as established under the Joint Strategic Plan;  
(iv)the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.);  
(v)the North American Waterfowl Management Plan and joint ventures established under the plan; and  
(vi)the strategies outlined through the Great Lakes Regional Collaboration authorized under Executive Order 13340 (69 Fed. Reg. 29043; relating to the Great Lakes Interagency Task Force).  
(3)Sea lamprey authorityThe Great Lakes Fishery Commission shall retain authority and responsibility to formulate and implement a comprehensive program to eradicate or minimize sea lamprey populations in the Great Lakes Basin.  
(c)Review of proposals 
(1)Establishment of committeeThere is established the Great Lakes Fish and Wildlife Restoration Proposal Review Committee, which shall operate under the guidance of the United States Fish and Wildlife Service.  
(2)Membership and appointment 
(A)In generalThe Committee shall consist of 2 representatives of each of the State Directors and Indian Tribes, of whom— 
(i)1 representative shall be the individual appointed by the State Director or Indian Tribe to the Council of Lake Committees of the Great Lakes Fishery Commission; and  
(ii)1 representative shall have expertise in wildlife management.  
(B)AppointmentsEach representative shall serve at the pleasure of the appointing State Director or Tribal Chair.  
(C)ObserverThe Great Lakes Coordinator of the United States Fish and Wildlife Service shall participate as an observer of the Committee.  
(D)RecusalA member of the Committee shall recuse himself or herself from consideration of proposals that the member, or the entity that the member represents, has submitted.  
(3)FunctionsThe Committee shall— 
(A)meet at least annually;  
(B)review proposals and special projects developed in accordance with subsection (b) to assess the effectiveness and appropriateness of the proposals and special projects in fulfilling the purposes of this title; and  
(C)recommend to the Director any of those proposals and special projects that should be funded and implemented under this section.  
(d)Implementation of proposals and regional projects 
(1)In generalAfter considering recommendations of the Committee and the goals specified in section 1006, the Director shall— 
(A)select proposals and regional projects to be implemented; and  
(B)subject to the availability of appropriations and subsection (e), fund implementation of the proposals and regional projects.  
(2)Selection criteriaIn selecting and funding proposals and regional projects, the Director shall take into account the effectiveness and appropriateness of the proposals and regional projects in fulfilling the purposes of other laws applicable to restoration of the fish and wildlife resources and habitat of the Great Lakes Basin.  
(e)Cost sharing 
(1)In generalExcept as provided in paragraphs (2) and (4), not less than 25 percent of the cost of implementing a proposal selected under subsection (d) (excluding the cost of establishing sea lamprey barriers) shall be paid in cash or in-kind contributions by non-Federal sources.  
(2)Regional projectsRegional projects selected under subsection (d) shall be exempt from cost sharing if the Director determines that the authorization for the project does not require a non-Federal cost-share.  
(3)Exclusion of Federal funds from non-federal shareThe Director may not consider the expenditure, directly or indirectly, of Federal funds received by any entity to be a contribution by a non-Federal source for purposes of this subsection.  
(4)Effect on certain Indian tribesNothing in this subsection affects an Indian tribe affected by an alternative applicable cost sharing requirement under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). .  
203.Goals of United States Fish and Wildlife Service programs related to Great Lakes fish and wildlife resourcesSection 1006 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941d) is amended by striking paragraph (1) and inserting the following: 
 
(1)Restoring and maintaining self-sustaining fish and wildlife resources. .  
204.Establishment of officesSection 1007 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941e) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)Great Lakes Coordination Office 
(1)In generalThe Director shall establish a centrally located facility for the coordination of all United States Fish and Wildlife Service activities in the Great Lakes Basin, to be known as the Great Lakes Coordination Office.  
(2)Functional responsibilitiesThe functional responsibilities of the Great Lakes Coordination Office shall include— 
(A)intra- and interagency coordination;  
(B)information distribution; and  
(C)public outreach.  
(3)RequirementsThe Great Lakes Coordination Office shall— 
(A)ensure that information acquired under this Act is made available to the public; and  
(B)report to the Director of Region 3, Great Lakes Big Rivers. ;  
(2)in subsection (b)— 
(A)in the first sentence, by striking The Director and inserting the following: 
 
(1)In generalThe Director ;.  
(B)in the second sentence, by striking The office and inserting the following: 
 
(2)Name and locationThe office ; and  
(C)by adding at the end the following: 
 
(3)ResponsibilitiesThe responsibilities of the Lower Great Lakes Fishery Resources Office shall include operational activities of the United States Fish and Wildlife Service related to fishery resource protection, restoration, maintenance, and enhancement in the Lower Great Lakes. ; and  
(3)in subsection (c)— 
(A)in the first sentence, by striking The Director and inserting the following: 
 
(1)In generalThe Director ;.  
(B)in the second sentence, by striking The office and inserting the following: 
 
(2)Name and locationThe office ; and  
(C)by adding at the end the following: 
 
(3)ResponsibilitiesThe responsibilities of the Upper Great Lakes Fishery Resources Offices shall include operational activities of the United States Fish and Wildlife Service related to fishery resource protection, restoration, maintenance, and enhancement in the Upper Great Lakes. .  
205.ReportsSection 1008 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941f) is amended to read as follows: 
 
1008.Reports 
(a)In generalNot later than December 31, 2011, the Director shall submit to the Committee on Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes— 
(1)actions taken to solicit and review proposals under section 1005;  
(2)the results of proposals implemented under section 1005; and  
(3)progress toward the accomplishment of the goals specified in section 1006.  
(b)Annual reportsNot later than December 31 of each of fiscal years 2007 through 2012, the Director shall submit to the 8 Great Lakes States and Indian Tribes a report that describes— 
(1)actions taken to solicit and review proposals under section 1005;  
(2)the results of proposals implemented under section 1005;  
(3)progress toward the accomplishment of the goals specified in section 1006;  
(4)the priorities proposed for funding in the annual budget process under this title; and  
(5)actions taken in support of the recommendations of the Great Lakes Regional Collaboration authorized under Executive Order 13340 (69 Fed. Reg. 29043; relating to the Great Lakes Interagency Task Force).  
(c)Study 
(1)In generalNot later than December 16, 2009, the Director, in consultation with State fish and wildlife resource management agencies, Indian Tribes, and the Great Lakes Fishery Commission, shall— 
(A)conduct a comprehensive study of the status, and the assessment, management, and restoration needs, of the fish and wildlife resources of the Great Lakes Basin, including a comprehensive review of the accomplishments that have been achieved under this title through fiscal year 2008; and  
(B)submit to the President of the Senate and the Speaker of the House of Representatives— 
(i)the study described in subparagraph (A); and  
(ii)a comprehensive report on the findings of the study.  
(d)ReportNot later than June 30, 2006, the Director shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives the 2002 report required under this section as in effect on the day before the date of enactment of the Great Lakes Fish and Wildlife Restoration Act of 2006. .  
206.Authorization of appropriationsSection 1009 of the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941g) is amended to read as follows: 
 
1009.Authorization of appropriationsThere are authorized to be appropriated to the Director for each of fiscal years 2007 through 2012— 
(1)$12,000,000, of which— 
(A)$11,400,000 shall be allocated to implement fish and wildlife restoration proposals as selected by the Director under section 1005(e); and  
(B)the lesser of 5 percent or $600,000 shall be allocated to the United States Fish and Wildlife Service to cover costs incurred in administering the proposals by any entity;  
(2)$6,000,000, which shall be allocated to implement regional projects by the United States Fish and Wildlife Service, as selected by the Director under section 1005(e); and  
(3)$2,000,000, which shall be allocated for the activities of the Great Lake Coordination Office in East Lansing, Michigan, of the Upper Great Lakes Fishery Resources Office, and the Lower Great Lakes Fishery Resources Office under section 1007. .  
IIICoastal Health 
301.Technical assistance 
(a)Technical assistance for rural and small treatment worksSection 104(b) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)) is amended— 
(1)by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and indenting the subparagraphs appropriately;  
(2)by striking (b) In carrying out and inserting the following: 
 
(b)Authorized activities 
(1)In generalIn carrying out ;  
(3)in paragraph (1) (as designated by paragraph (2))— 
(A)by striking paragraph (1) of subsection (a) each place it appears and inserting subsection (a)(1);  
(B)in subparagraph (C) (as redesignated by paragraph (1)), by striking of this section;  
(C)in subparagraph (F) (as redesignated by paragraph (1)), by striking thereof; and and inserting of the effects;;  
(D)in subparagraph (G) (as redesignated by paragraph (1)), by striking the period at the end and inserting ; and; and  
(E)by adding at the end the following: 
 
(H)make grants to nonprofit organizations— 
(i)to provide technical assistance to rural and small municipalities for the purpose of assisting, in consultation with the State in which the assistance is provided, the municipalities in the planning, development, and acquisition of financing for wastewater infrastructure assistance;  
(ii)to capitalize revolving loan funds for the purpose of providing loans, in consultation with the State in which the assistance is provided and in accordance with paragraph (2), to rural and small municipalities for— 
(I)predevelopment costs associated with wastewater infrastructure projects; and  
(II)short-term costs incurred for the replacement of equipment that is not part of a regular operation or maintenance activity for an existing wastewater system;  
(iii)to provide technical assistance and training for rural and small publicly-owned treatment works and decentralized wastewater treatment systems to enable the treatment works and systems to— 
(I)protect water quality; and  
(II)achieve and maintain compliance with the requirements of this Act; and  
(iv)to disseminate information to rural and small municipalities and municipalities that meet the affordability criteria established by the State in which the municipality is located under section 603(i)(2) with respect to planning, design, construction, and operation of publicly-owned treatment works and decentralized wastewater treatment systems. ; and  
(4)by adding at the end the following: 
 
(2)Loan conditions 
(A)In generalA loan provided under paragraph (1)(H)(ii) shall— 
(i)be provided at a below-market interest rate;  
(ii)be provided in an amount not to exceed $100,000; and  
(iii)extend for a term of not more than 10 years.  
(B)RepaymentRepayment of a loan provided under paragraph (1)(H)(ii) shall be credited to the water pollution control revolving loan fund of the appropriate State under section 603. .  
(b)Authorization of appropriationsSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended— 
(1)by striking (u) There is authorized to be appropriated (1) not and inserting the following: 
 
(u)Authorization of appropriationsThere are authorized to be appropriated— 
(1)not ;  
(2)in paragraph (1), by striking provisions; (2) not and inserting the following: 
 provisions; 
(2)not ;  
(3)in paragraph (2), by striking subsection (g)(1); (3) not and inserting the following: 
 subsection (g)(1); 
(3)not ;  
(4)in paragraph (3), by striking subsection (g)(2); (4) not and inserting the following: 
 subsection (g)(2); 
(4)not ;  
(5)in paragraph (4), by striking subsection (p); (5) not and inserting the following: 
 subsection (p); 
(5)not ;  
(6)in paragraph (5), by striking subsection (r); and (6) not and inserting the following: 
 subsection (r); 
(6)not ;  
(7)in paragraph (6), by striking the period at the end and inserting ; and; and  
(8)by adding at the end the following: 
 
(7)for each of fiscal years 2007 through 2011, not more than $75,000,000 to carry out subparagraphs (C) and (H) of subsection (b)(1), of which, during any fiscal year— 
(A)not less than 20 percent shall be used to carry out subsection (b)(1)(H); and  
(B)not more than 1/3 of the amount used under subparagraph (A) shall be used to carry out subsection (b)(1)(H)(ii). .  
(c)Competitive procedures for awarding grantsSection 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254) is amended by adding at the end the following: 
 
(w)Competitive procedures for awarding grantsThe Administrator shall establish procedures that promote competition and openness, to the maximum extent practicable, in the award of grants to nonprofit private agencies, institutions, and organizations under this section. .  
302.Sewer overflow control grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended by striking subsection (c) and inserting the following: 
 
(c)Definition of financially distressed communityA financially distressed community referred to in subsection (b) is a community that meets the affordability criteria established by the State in which the community is located under section 603(i)(2). .  
303.Water pollution control revolving loan funds 
(a)Extended payment periodSection 603(d)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1383(d)(1)) is amended— 
(1)in subparagraph (A), by striking 20 years; and inserting the following: 
 the lesser of— 
(i)the design life of the project to be financed using the proceeds of the loan; or  
(ii)30 years; ; and  
(2)in subparagraph (B), by striking not later than 20 years after project completion and inserting on the expiration of the term of the loan.  
(b)Technical and planning assistance for small systemsSection 603(d) of the Federal Water Pollution Control Act (33 U.S.C. 1383(d)) is amended— 
(1)in paragraph (6), by striking and at the end;  
(2)in paragraph (7), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following: 
 
(8)with respect to municipalities and intermunicipal, interstate, and State agencies seeking assistance under this title that serve a population of 20,000 or fewer, to provide to owners and operators of small treatment works, in an amount not to exceed 2 percent of the amount of total grant awards made under this title— 
(A)technical and planning assistance; and  
(B)assistance relating to— 
(i)financial management;  
(ii)user fee analysis;  
(iii)budgeting;  
(iv)capital improvement planning;  
(v)facility operation and maintenance;  
(vi)repair schedules; and  
(vii)other activities to improve wastewater treatment plant management and operations. .  
(c)Additional subsidizationSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding at the end the following: 
 
(i)Additional subsidization 
(1)In generalIn any case in which a State provides assistance to a municipality or an intermunicipal, interstate, or State agency under subsection (d), the State may provide additional subsidization, including forgiveness of principal and negative interest loans— 
(A)to benefit a municipality that— 
(i)meets the affordability criteria of the State established under paragraph (2); or  
(ii)does not meet the criteria established under paragraph (2), if the municipality— 
(I)seeks additional subsidization to benefit individual ratepayers in the residential user rate class;  
(II)demonstrates to the State that the ratepayers described in subclause (I) will experience a significant hardship on the increase in rates required to finance the project or activity for which the assistance is sought; and  
(III)ensures, as part of an agreement between the State and the recipient, that the additional subsidization provided under this paragraph will be directed to those ratepayers through a user charge rate system (or another appropriate method); and  
(B)to implement alternative processes, materials, and techniques (including nonstructural protection of surface waters, new or improved methods of waste treatment, and pollutant trading) that may result in cost savings or increased environmental benefit when compared to standard processes, materials, and techniques.  
(2)Affordability criteria 
(A)Establishment 
(i)In generalNot later than September 30, 2006, after providing notice and an opportunity for public comment, a State shall establish affordability criteria to assist the State in identifying municipalities that would experience a significant hardship on the increase in rates required to finance a project or activity that is eligible for assistance under subsection (c)(1) if additional subsidization under paragraph (1) is not provided.  
(ii)Factors for considerationIn establishing criteria under clause (i), a State shall take into consideration— 
(I)income data;  
(II)population trends; and  
(III)any other data the State determines to be relevant.  
(B)Existing criteriaIf a State has established, after providing notice and an opportunity for public comment, criteria in accordance with subparagraph (A) before the date of enactment of this subsection, the criteria shall be considered to be affordability criteria established under that subparagraph.  
(C)Information to assist statesThe Administrator may publish information to assist States in establishing affordability criteria under subparagraph (A).  
(3)PriorityIn providing assistance under this subsection, a State may give priority to any owner or operator of a project or activity that— 
(A)is eligible to receive funding under subsection (c)(1); and  
(B)is located in a municipality that meets the affordability criteria established under paragraph (2).  
(4)Set-aside 
(A)In generalFor any fiscal year during which more than $1,400,000,000 is made available to the Administrator to carry out this title, a State shall provide additional subsidization under this subsection in the amount described in subparagraph (B) to entities described in paragraph (1) for projects and activities identified in the intended use plan of the State under section 606(c) on receipt of an application for additional subsidization.  
(B)AmountThe amount referred to in subparagraph (A) is an amount not less than 25 percent of the difference between— 
(i)the total amount that would have been allotted to the State under section 604 during the appropriate fiscal year, if the amount made available to the Administrator to carry out this title during that fiscal year was equal to $1,400,000,000; and  
(ii)the total amount allotted to the State under section 604 for that fiscal year.  
(5)LimitationThe total amount of additional subsidization provided by a State under this subsection shall not exceed 30 percent of the total amount of capitalization grants received by the State under this title for fiscal years beginning after September 30, 2006. .  
304.Allotment of funds 
(a)In generalSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by striking subsection (a) and inserting the following: 
 
(a)Allotments 
(1)Fiscal years 2007 and 2008Amounts made available to carry out this title for fiscal years 2007 and 2008 shall be allotted by the Administrator in accordance with the formula used to calculate allotments for fiscal year 2006.  
(2)Fiscal year 2009 and thereafterAmounts made available to carry out this title for fiscal year 2009 and each fiscal year thereafter shall be allotted by the Administrator during each fiscal year— 
(A)for amounts up to $1,350,000,000, in accordance with the formula used to calculate allotments for fiscal year 2006; and  
(B)for any amount in excess of $1,350,000,000, in accordance with the formula developed by the Administrator under subsection (d). .  
(b)Planning assistanceSection 604(b) of the Federal Water Pollution Control Act (33 U.S.C. 1384(b)) is amended by striking 1 percent and inserting 2 percent.  
(c)FormulaSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at the end the following: 
 
(d)Formula based on water quality needsNot later than September 30, 2006, after providing notice and an opportunity for public comment, the Administrator shall publish an allotment formula for purposes of subsection (a)(2)(B) based on water quality needs, to be determined by the Administrator in accordance with the most recent survey of needs developed by the Administrator under section 516. .  
305.Authorization of appropriationsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read as follows: 
 
607.Authorization of appropriationsThere are authorized to be appropriated to carry out this title— 
(1)$2,000,000,000 for fiscal year 2007;  
(2)$3,000,000,000 for fiscal year 2008;  
(3)$4,000,000,000 for fiscal year 2009;  
(4)$5,000,000,000 for fiscal year 2010; and  
(5)$6,000,000,000 for fiscal year 2011. .  
IVAreas of Concern 
401.Great Lakes 
(a)Remediation of sediment contamination in areas of concernSection 118(c)(12)(H) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(12)(H)) is amended by striking clause (i) and inserting the following: 
 
(i)In generalIn addition to other amounts authorized to be appropriated to carry out this section, there is authorized to be appropriated to carry out this paragraph $150,000,000 for each of fiscal years 2007 through 2012. .  
(b)Non-Federal shareSection 118(c)(12) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(12)) is amended— 
(1)in subparagraph (E), by adding at the end the following: 
 
(v)Payment and retention of non-Federal shareThe non-Federal sponsor for a project under this paragraph may pay to the Administrator, for retention and use by the Administrator in carrying out the project, the non-Federal share of the cost of the project. ;  
(2)by redesignating subparagraph (H) (as amended by subsection (a)) as subparagraph (I); and  
(3)by inserting after subparagraph (G) the following: 
 
(H)Advance payment and reimbursement of costsThe Administrator, acting through the Program Office, may enter into an agreement with a non-Federal sponsor to carry out a project under this paragraph under which the non-Federal sponsor may, as appropriate— 
(i)pay in advance the non-Federal share of the cost of the project; and  
(ii)receive from the Administrator reimbursement for amounts (other than the non-Federal share) expended by the non-Federal sponsor for the project. .  
VClean Water Authority 
501.Definition of waters of the United StatesSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended— 
(1)by striking paragraph (7);  
(2)by redesignating paragraphs (8) through (23) as paragraphs (7) through (22), respectively; and  
(3)by adding at the end the following: 
 
(23)Waters of the United StatesThe term waters of the United States means all waters subject to the ebb and flow of the tide, the territorial seas, and all interstate and intrastate waters and their tributaries, including lakes, rivers, streams (including intermittent streams), mudflats, sandflats, wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds, and all impoundments of the foregoing, to the fullest extent that these waters, or activities affecting these waters, are subject to the legislative power of Congress under the Constitution. .  
502.Conforming amendmentsThe Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended— 
(1)by striking navigable waters of the United States each place it appears and inserting waters of the United States;  
(2)in section 304(l)(1) by striking navigable waters in the heading and inserting waters of the united states; and  
(3)by striking navigable waters each place it appears and inserting waters of the United States.  
VIToxic Substances 
601.Mercury reduction grantsSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by adding at the end the following: 
 
(14)Mercury reduction grants 
(A)In generalThe Program Office shall provide grants to Great Lakes States and Indian tribes in Great Lakes States to carry out projects to reduce the quantity of mercury in the Great Lakes.  
(B)ApplicationEach Great Lake State or Indian tribe that seeks a grant under this paragraph shall submit an application to the Program Office at such time, in such manner, and accompanied by or containing any information that the Program Office may require.  
(C)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $10,000,000 for each of fiscal years 2007 through 2011. .  
VIIIndicators and Information 
AResearch program 
701.Research reauthorizationsSection 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by striking subsection (e) and inserting the following: 
 
(e)Research and management coordination 
(1)Joint plan 
(A)In generalNot later than September 30 of each year, the Program Office, the Research Office, and the Great Lakes Science Center shall prepare and submit to the Executive Committee of the Regional Collaboration a joint research plan for the fiscal year that begins in the following calendar year.  
(B)Submission to CongressThe President shall include the plan described in subparagraph (A) in the annual budget of the United States Government submitted to Congress by the President.  
(2)Contents of planEach plan prepared under paragraph (1) shall— 
(A)identify all proposed research dedicated to activities carried out under the Great Lakes Water Quality Agreement and any other applicable agreements and amendments;  
(B)include the assessment of the Regional Collaboration of priorities for research needed to fulfill the terms of those agreements; and  
(C)identify all proposed research that may be used to develop a comprehensive environmental database for the Great Lakes System and establish priorities for development of the database. .  
702.Great Lakes Science CenterThere is authorized to be appropriated to the Director of the United States Geological Survey, for use by the Great Lakes Science Center, to carry out research activities that advance scientific knowledge and provide scientific information for restoring, enhancing, managing, and protecting the living marine resources and habitats in the Great Lakes basin ecosystem $25,000,000 for each of fiscal years 2007 through 2011.  
703.Great Lakes Environmental Research Laboratory 
(a)GrantsSection 118(d)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1268(d)(6)) is amended— 
(1)striking The Research Office and inserting the following: 
 
(A)In generalThe Research Office ; and  
(2)by adding at the end the following: 
 
(B)GrantsThe National Oceanic and Atmospheric Administration shall administer, through its Center for Sponsored Coastal Ocean Research, a program to award grants to academic institutions, State agencies, and other appropriate groups. The program required under this section shall be competitive, peer-reviewed, and merit-based. .  
(b)Authorizations of appropriationsSection 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by striking subsection (h) and inserting the following: 
 
(h)Authorizations of AppropriationsThere is authorized to be appropriated to carry out this section $80,000,000 for each of fiscal years 2007 through 2011, of which, for each fiscal year— 
(1)$40,000,000 shall be made available to the Program Office; and  
(2)$40,000,000 shall be made available to the Great Lakes Environmental Research Laboratory of which not less than $15,000,000 shall be used for extramural research grants under subsection (d)(6)(B). .  
BOcean and coastal observation system 
711.DefinitionsIn this Act: 
(1)CouncilThe term Council means the National Ocean Research Leadership Council.  
(2)Great LakeThe term Great Lake means— 
(A)Lake Erie;  
(B)Lake Huron (including Lake Saint Clair);  
(C)Lake Michigan;  
(D)Lake Ontario;  
(E)Lake Superior; and  
(F)the connecting channels of those Lakes, including— 
(i)the Saint Marys River;  
(ii)the Saint Clair River;  
(iii)the Detroit River;  
(iv)the Niagara River; and  
(v)the Saint Lawrence River to the Canadian border.  
(3)Observing systemThe term observing system means the integrated coastal, ocean, and Great Lakes observing system to be established by the Committee under section 712(a).  
(4)Interagency program officeThe term interagency program office means the office established under section 712(d).  
712.Integrated ocean and coastal observing system 
(a)Establishment 
(1)In generalThe President, acting through the Council, shall establish and maintain an integrated system of ocean and coastal observations, data communication and management, analysis, modeling, research, education, and outreach designed to provide data and information for the timely detection and prediction of changes occurring in the ocean, coastal, and Great Lakes environment that impact the social, economic, and ecological systems of the United States.  
(2)PurposesThe observing system shall provide for long-term, continuous, and quality-controlled observations of the coasts, oceans, and Great Lakes so as to— 
(A)improve the health of the coasts, oceans, and Great Lakes of the United States;  
(B)protect human lives and livelihoods from hazards, including tsunamis, hurricanes, coastal erosion, and fluctuating Great Lakes water levels;  
(C)understand the effects of human activities and natural variability on the state of the coasts, oceans, and Great Lakes and the socioeconomic well-being of the United States;  
(D)provide for the sustainable use, protection, and enjoyment of ocean, coastal, and Great Lakes resources;  
(E)provide information that can support the eventual implementation and refinement of ecosystem-based management;  
(F)supply critical information to marine-related businesses, including aquaculture and fisheries; and  
(G)support research and development to— 
(i)ensure continuous improvement to ocean, coastal, and Great Lakes observation measurements; and  
(ii)enhance understanding of the ocean, coastal, and Great Lakes resources of the United States.  
(b)System ElementsTo carry out the purposes of this subtitle, the observing system shall consist of— 
(1)a national program to fulfill national observation priorities, including the ocean contribution of the United States to the Global Earth Observation System of Systems and the Global Ocean Observing System;  
(2)a network of regional associations to manage the regional ocean and coastal observing and information programs that collect, measure, and disseminate data and information products to meet regional needs;  
(3)a data management and dissemination system for the timely integration and dissemination of data and information products from the national and regional systems;  
(4)a research and development program conducted under the guidance of the Council; and  
(5)an outreach, education, and training program that augments existing programs, including the National Sea Grant College Program, the Centers for Ocean Sciences Education Excellence program, and the National Estuarine Research Reserve System, to ensure the use of the data and information for— 
(A)improving public education and awareness of the oceans of the United States; and  
(B)building the technical expertise required to operate and improve the observing system.  
(c)Council FunctionsIn carrying out this section, the Council shall— 
(1)serve as the oversight body for the design and implementation of all aspects of the observing system;  
(2)adopt plans, budgets, and standards that are developed and maintained by the interagency program office in consultation with the regional associations;  
(3)coordinate the observing system with other earth observing activities, including the Global Ocean Observing System and the Global Earth Observing System of Systems;  
(4)coordinate and administer programs of research, development, education, and outreach to— 
(A)support improvements to, and the operation of, an integrated ocean and coastal observing system; and  
(B)advance the understanding of the oceans;  
(5)establish pilot projects to develop technology and methods for advancing the development of the observing system;  
(6)provide, as appropriate, support for and representation on United States delegations to international meetings on ocean and coastal observing programs; and  
(7)in consultation with the Secretary of State, coordinate relevant Federal activities with those of other nations.  
(d)Interagency Program Office 
(1)In generalThe Council shall establish an interagency program office to be known as OceanUS.  
(2)ResponsibilitiesThe interagency program office shall be responsible for program planning and coordination of the observing system.  
(3)RequirementsThe interagency program office shall— 
(A)prepare annual and long-term plans for consideration by the Council for the design and implementation of the observing system that promote collaboration among Federal agencies and regional associations in developing the global and national observing systems, including identification and refinement of a core set of variables to be measured by all systems;  
(B)coordinate the development of agency priorities and budgets for implementation of the observing system, including budgets for the regional associations;  
(C)establish and refine standards and protocols for data management and communications, including quality standards, in consultation with participating Federal agencies and regional associations;  
(D)develop a process for the certification and periodic review and recertification of the regional associations;  
(E)establish an external technical committee to provide biennial review of the observing system; and  
(F)provide for opportunities to partner or contract with private sector companies in deploying ocean observation system elements.  
(e)Lead Federal agency 
(1)In generalThe National Oceanic and Atmospheric Administration shall be the lead Federal agency for implementation and operation of the observing system.  
(2)RequirementsBased on the plans prepared by the interagency program office and adopted by the Council, the Administrator of the National Oceanic and Atmospheric Administration shall— 
(A)coordinate implementation, operation, and improvement of the observing system;  
(B)establish efficient and effective administrative procedures for allocation of funds among Federal agencies and regional associations in a timely manner and according to the budget adopted by the Council;  
(C)implement and maintain appropriate elements of the observing system;  
(D)provide for the migration of scientific and technological advances from research and development to operational deployment;  
(E)integrate and extend existing programs and pilot projects into the operational observation system;  
(F)certify regional associations that meet the requirements of subsection (f); and  
(G)integrate the capabilities of the National Coastal Data Development Center and the Coastal Services Center of the National Oceanic and Atmospheric Administration, and other appropriate centers, into the observing system to assimilate, manage, disseminate, and archive data from regional observation systems and other observation systems.  
(f)Regional Associations of Ocean and Coastal Observing Systems 
(1)In generalThe Administrator of the National Oceanic and Atmospheric Administration may certify 1 or more regional associations to be responsible for the development and operation of regional ocean and coastal observing systems to meet the information needs of user groups in the region while adhering to national standards.  
(2)RequirementsTo be certifiable by the Administrator, a regional association shall— 
(A)demonstrate an organizational structure capable of supporting and integrating all aspects of ocean and coastal observing and information programs within a region;  
(B)operate under a strategic operations and business plan that details the operation and support of regional ocean and coastal observing systems in accordance with the standards established by the Council;  
(C)provide information products for multiple users in the region;  
(D)work with governmental entities and programs at all levels within the region to provide timely warnings and outreach to protect the public; and  
(E)meet certification standards developed by the interagency program office in conjunction with the regional associations and approved by the Council.  
(g)Prohibition on lobbyingNothing in this Act authorizes a regional association to engage in lobbying activities (as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)).  
(h)Civil LiabilityFor purposes of section 1346(b)(1) and chapter 171 of title 28, United States Code, the Suits in Admiralty Act (46 U.S.C. App. 741 et seq.), and the Public Vessels Act (46 U.S.C. App. 781 et seq.)— 
(1)any regional ocean and coastal observing system that is a designated part of a regional association certified under this section shall, in carrying out the purposes of this Act, be considered to be part of the National Oceanic and Atmospheric Administration; and  
(2)any employee of that system, while acting within the scope of the employment of the employee, carrying out those purposes, shall be considered to be an employee of the Government.  
713.Research, development, and educationThe Council shall establish programs for research, development, education, and outreach for the ocean and coastal observing system, including projects under the National Oceanographic Partnership Program, consisting of— 
(1)basic research to advance knowledge of ocean and coastal systems and ensure continued improvement of operational products, including related infrastructure and observing technology;  
(2)focused research projects to improve understanding of the relationship between the coasts and oceans and human activities;  
(3)large-scale computing resources and research to advance modeling of ocean and coastal processes; and  
(4)a coordinated effort to build public education and awareness of the ocean and coastal environment and functions that integrates ongoing activities, including the National Sea Grant College Program, the Centers for Ocean Sciences Education Excellence, and the National Estuarine Research Reserve System.  
714.Interagency financing 
(a)In generalThe departments and agencies represented on the Council may participate in interagency financing and share, transfer, receive, obligate, and expend funds appropriated to any member of the Council to carry out any administrative or programmatic project or activity under this Act or under the National Oceanographic Partnership Program, including support for the interagency program office, a common infrastructure, and system integration for a ocean and coastal observing system.  
(b)Transfer of fundsFunds may be transferred among the departments and agencies described in subsection (a) through an appropriate instrument that specifies the goods, services, or space being acquired from another Council member and the costs of the same.  
715.Application with Outer Continental Shelf Lands ActNothing in this Act supersedes, or limits the authority of the Secretary of the Interior under, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).  
716.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out the observing system under section 712 and the research and development program under section 713 (including financial assistance to the interagency program office, the regional associations for the implementation of regional ocean and coastal observing systems, and the departments and agencies represented on the Council) $150,000,000 for each of fiscal years 2007 through 2011, to remain available until expended.  
(b)Allocation of fundsAt least 50 percent of the funds appropriated to carry out the observing system under section 712 shall be allocated to the regional associations certified under section 712(f) to carry out regional ocean and coastal observing systems.  
717.Reporting requirement 
(a)In generalNot later than March 31, 2010, the President, acting through the Council, shall submit to Congress a report on the programs established under sections 712 and 713.  
(b)RequirementsThe report shall include— 
(1)a description of activities carried out under the programs;  
(2)an evaluation of the effectiveness of the programs; and  
(3)recommendations concerning reauthorization of the programs and funding levels for the programs in succeeding fiscal years.  
CGreat lakes water quality indicators and monitoring 
721.Great Lakes water quality indicators and monitoringSection 118(c)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(1)) is amended by striking subparagraph (B) and inserting the following: 
 
(B) 
(i)not later than 2 years after the date of enactment of this clause, in cooperation with Canada and appropriate Federal agencies (including the United States Geological Survey, the National Oceanic and Atmospheric Administration, and the United States Fish and Wildlife Service), develop and implement a set of science-based indicators of water quality and related environmental factors in the Great Lakes, including, at a minimum, measures of toxic pollutants that have accumulated in the Great Lakes for a substantial period of time, as determined by the Program Office;  
(ii)not later than 4 years after the date of enactment of this clause— 
(I)establish a Federal network for the regular monitoring of, and collection of data throughout, the Great Lakes basin with respect to the indicators described in clause (i); and  
(II)collect an initial set of benchmark data from the network; and  
(iii)not later than 2 years after the date of collection of the data described in clause (ii)(II), and biennially thereafter, in addition to the report required under paragraph (10), submit to Congress, and make available to the public, a report that— 
(I)describes the water quality and related environmental factors of the Great Lakes (including any changes in those factors), as determined through the regular monitoring of indicators under clause (ii)(I) for the period covered by the report; and  
(II)identifies any emerging problems in the water quality or related environmental factors of the Great Lakes; .  
VIIISustainable Development 
801.Waterfront restoration and remediation projects 
(a)DefinitionsIn this section: 
(1)Related areaThe term related area means land— 
(A)located adjacent to, or in close proximity of, a waterfront area; and  
(B)that impacts or influences a waterfront area or an aquatic habitat.  
(2)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere.  
(3)Waterfront areaThe term waterfront area means a site located adjacent to a lake, river, stream, wetland, or floodplain of the United States.  
(b)ApplicationAn individual or entity that seeks to receive assistance under this section shall submit to the Secretary an application for the assistance in such form, by such time, and containing such information as the Secretary may require.  
(c)Justification and purpose 
(1)JustificationThe Secretary may provide assistance to eligible recipients in financing a restoration or remediation project only if the Secretary finds that the proposed project addresses concerns relating to— 
(A)public health;  
(B)public safety;  
(C)environmental improvements; or  
(D)economic improvements.  
(2)PurposeAn eligible recipient of assistance may use assistance made available under this section to complete a restoration or remediation project for the purpose of— 
(A)improving the surrounding ecosystem; or  
(B)preparing land for redevelopment by Federal, State, or local agencies, or private entities.  
(d)Cost sharing 
(1)General assistance 
(A)In generalExcept as otherwise provided in this subsection, the Federal share of the cost of carrying out a restoration or remediation project under this section shall not exceed 65 percent, as determined by the Secretary.  
(B)Innovative technologyThe Federal share of the cost of carrying out a restoration or remediation project under this section that involves conducting a pilot project to test a demonstration or innovative technology shall not exceed 85 percent, as determined by the Secretary.  
(2)Operation and maintenanceThe non-Federal share of operation and maintenance costs for a restoration or remediation project under this section shall be 100 percent.  
(3)Credit for work-in-kind considerationsIn determining the amount of a contribution made by a non-Federal interest under this section, the non-Federal interest shall receive credit equal to 100 percent of the value of any land, easements, rights-of-way, and relocations, and the reasonable cost of services, studies, and supplies, contributed toward the non-Federal share of project costs.  
(4)Liability of Federal GovernmentThe eligible recipient shall hold the United States harmless from any claim or damage that may arise from carrying out the restoration or remediation project under this section, except any claim or damage that may arise from the negligence of the Federal Government or a contractor of the Federal Government.  
(e)Funding limitation per projectOf the funds provided under this section, not more than $5,000,000 may be allocated for an individual restoration or rehabilitation project.  
802.Authority of Secretary to restore and remediate waterfront and related areasThe Secretary, in consultation with appropriate Federal, State, and local agencies, is authorized to restore and remediate waterfront and related areas, including site characterization, planning, design, construction, and monitoring.  
803.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this title $50,000,000 for fiscal year 2007 and each subsequent fiscal year.  
IXCoordination and Oversight 
901.DefinitionsIn this title: 
(1)CollaborationThe term Collaboration means the Great Lakes Regional Collaboration established by section 904(a).  
(2)Executive CommitteeThe term Executive Committee means the Great Lakes Regional Collaboration Executive Committee established by section 903(a).  
(3)Executive OrderThe term Executive Order means Executive Order 13340 (33 U.S.C. 1268 note; relating to establishment of Great Lakes Interagency Task Force and promotion of regional collaboration of national significance for Great Lakes).  
(4)Great LakeThe term Great Lake means— 
(A)Lake Erie;  
(B)Lake Huron (including Lake Saint Clair);  
(C)Lake Michigan;  
(D)Lake Ontario;  
(E)Lake Superior; and  
(F)the connecting channels of those Lakes, including— 
(i)the Saint Marys River;  
(ii)the Saint Clair River;  
(iii)the Detroit River;  
(iv)the Niagara River; and  
(v)the Saint Lawrence River to the Canadian border.  
(5)Great Lakes cityThe term Great Lakes city means a city located in the watershed basin of a Great Lake.  
(6)Great lakes tribeThe term Great Lakes Tribe means any Indian tribe, band, village, nation, or other organized group or community in the watershed basin of a Great Lake that is recognized by the Bureau of Indian Affairs as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.  
(7)Saint Lawrence cityThe term Saint Lawrence city means a city located in the watershed basin of the Saint Lawrence River.  
(8)Task forceThe term Task Force means the Great Lakes Interagency Task Force established by section 902(a).  
902.Great Lakes Interagency Task Force 
(a)Interagency coordinationThe Great Lakes Interagency Task Force, as established by the Executive Order for administrative purposes, is established as a task force within the Environmental Protection Agency.  
(b)DutiesIn addition to the duties described in the Executive Order, the Task Force shall— 
(1)ensure that implementation of programs and projects under the authority of the Task Force members is coordinated, effective, and cost-efficient;  
(2)work in cooperation with Federal agencies on the development of budgets and financial plans regarding the Great Lakes for inclusion in annual submissions by the President to Congress of the budget of the United States; and  
(3)submit to Congress a biennial report that describes the projects and activities carried out by the Collaboration during the 2-year period covered by the report, including a description of— 
(A)any actions that Federal agencies can take to address the biennial restoration goals;  
(B)Federal expenditures to meet the restoration goals; and  
(C)the indicators and monitoring used to determine whether the goals will be met.  
903.Executive Committee 
(a)In generalThere is established a Great Lakes Regional Collaboration Executive Committee.  
(b)CompositionThe Executive Committee shall be composed of— 
(1)the Chairperson of the Task Force;  
(2)a representative of the Governors of the Great Lakes States, as agreed upon by the Governors;  
(3)a representative of the Great Lakes cities and Saint Lawrence cities, as agreed upon by the majority of mayors of those cities; and  
(4)a designated representative for the Great Lakes Tribes, as agreed upon by those Tribes.  
(c)DutiesThe Executive Committee shall— 
(1)hold semiannual meetings to discuss Great Lakes restoration goals and progress;  
(2)establish a process to receive input from interested parties with respect to proposed recommendations of the Executive Committee for restoration of the Great Lakes; and  
(3)submit to Congress and the Task Force a biennial report that includes— 
(A)an analysis of progress in carrying out restoration of the Great Lakes, including meeting the goals and recommendations in the restoration and protection strategy developed by the Great Lakes Regional Collaboration and this bill; and  
(B)recommendations on future priorities and actions with respect to that restoration.  
(d)SubcommitteesThe members of the Executive Committee may designate representatives to work as 1 or more subcommittees to provide staff support and otherwise assist in carrying out responsibilities of the Executive Committee relating to the Collaboration.  
904.Great Lakes Regional Collaboration 
(a)In generalThere is established the Great Lakes Regional Collaboration.  
(b)CompositionThe Collaboration shall be composed of— 
(1)the members of the Executive Committee; and  
(2)each other individual and entity that notifies the Executive Committee of the desire and intent of the individual or entity to participate in the Collaboration.  
(c)DutiesThe Collaboration shall— 
(1)develop a restoration and protection strategy to provide information for use in future Great Lakes program implementation and funding decisions;  
(2)serve as a forum for addressing near-term regional issues relating to ecosystem restoration and protection of the Great Lakes; and  
(3)establish an oversight forum to coordinate and enhance implementation of Great Lakes programs.  
 
